Exhibit 10.1


















PROGRAM MANAGEMENT AGREEMENT


By and Between
EMERALD FINANCIAL SERVICES, LLC
and
METABANK, N.A.




Dated as of
August 5, 2020




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article 1 DEFINITIONS; ORDER OF PRECEDENCE; RULES OF INTERPRETATION
2

Section 1.1
Definitions    2

Section 1.2
Order of Precedence    14

Section 1.3
Rules of Interpretation    14

Article 2 PROGRAM DESCRIPTION
15

Section 2.1
The Program    15

Section 2.2
Program Contracts    15

Section 2.3
Program Economics; Expenses; Monthly Product Statements    16

Section 2.4
South Dakota Office    17

Section 2.5
Relationship Managers    17

Section 2.6
Program Accounts; Flow of Funds    17

Section 2.7
Purchase Agreement    17

Article 3 ROLES AND RESPONSIBILITIES
17

Section 3.1
Meta's Roles and Responsibilities    17

Section 3.2
EFS's Roles and Responsibilities    17

Section 3.3
Distributors    18

Section 3.4
Franchisees.    18

Section 3.5
Cooperation in Development of Program Documents    18

Section 3.6
Marketing of Program    19

Section 3.7
Program Documents    19

Section 3.8
EFS Policies and Procedures    20

Section 3.9
Program Infrastructure    20

Section 3.10
Payment Network Membership    21

Section 3.11
No Transfer of Accounts    21

Section 3.12
Insurance.    21

Article 4 AUTHORITY AND REGULATORY COMPLIANCE
22

Section 4.1
Program Authority    22

Section 4.2
Meta Oversight of Program    22

Section 4.3
Meta Compliance Program    23

Section 4.4
Consumer Complaint Program    23

Section 4.5
Regulatory Coordination; Regulatory Actions    23

Article 5 EXCLUSIVITY; NEW PRODUCTS; CHANGES TO EXISTING PRODUCTS AND PROGRAM
24

Section 5.1
Meta's Right to Offer Financial Products to Others    24

Section 5.2
EFS to Offer Meta's Financial Products    24

Section 5.3
Rights to Suspend Offering a Financial Product    25

Section 5.4
Changes to the Financial Products or the Program    26

Section 5.5
New Products    26



i

--------------------------------------------------------------------------------





Article 6 THIRD-PARTY SERVICE PROVIDERS
27

Section 6.1
Vendor Management Program    27

Section 6.2
Service Providers    27

Section 6.3
International Restrictions    28

Article 7 AUDIT RIGHTS
28

Section 7.1
Meta's Audit Rights of EFS    28

Section 7.2
EFS's Audit Rights of Meta    29

Section 7.3
EFS Audit Plan    30

Section 7.4
OCC 2013-29    30

Section 7.5
OCC Oversight    30

Article 8 INTELLECTUAL PROPERTY
31

Section 8.1
Ownership and Licenses of Intellectual Property    31

Section 8.2
Third-Party Intellectual Property    31

Article 9 REPRESENTATIONS, WARRANTIES AND COVENANTS
31

Section 9.1
EFS's Representations, Warranties and Covenants    31

Section 9.2
Meta's Representations and Warranties    33

Article 10 CONFIDENTIALITY
35

Section 10.1
Confidential Information    35

Section 10.2
Limits on Access, Use and Disclosure of Confidential Information    36

Section 10.3
Regulatory Requests    37

Section 10.4
Disposition of Confidential Information    37

Section 10.5
EFS's Right to Collect, Access, Use, and Disclose Program Information    37

Section 10.6
Restrictions on Meta's Use and Disclosure of Program Information    37

Section 10.7
Unauthorized Use or Disclosure    38

Section 10.8
Information Screen    38

Section 10.9
Participation in Refund Verification Programs    38

Article 11 PRIVACY AND DATA SECURITY
38

Section 11.1
Privacy    38

Section 11.2
Data Security    39

Section 11.3
Disaster Recovery    41

Article 12 EVENTS OF DEFAULT
41

Section 12.1
EFS Event of Default    41

Section 12.2
Meta Event of Default    42

Article 13 TERM AND TERMINATION
43

Section 13.1
Term    43

Section 13.2
Mutual Termination Rights    43

Section 13.3
Durbin Regulatory Event Termination    44

Section 13.4
Rights Upon Suspension of Offering Financial Products    44



ii

--------------------------------------------------------------------------------





Article 14 TRANSITION RIGHTS
44

Section 14.1
EFS Purchase Option    44

Section 14.2
Evaluation Data    46

Section 14.3
Purchase Price    46

Section 14.4
Purchase and Assumption Agreement; Regulatory Approvals    47

Section 14.5
Duties After Termination    47

Section 14.6
Wind-Down    48

Section 14.7
Program Customer Data    49

Section 14.8
Communication with Accountholders    49

Article 15 INDEMNIFICATION
49

Section 15.1
Indemnification of Meta by EFS    49

Section 15.2
Indemnification of EFS by Meta    50

Section 15.3
Prompt Notification; Control of Defense.    50

Section 15.4
Cooperation    51

Section 15.5
Right to Defend Claims; Coordination of Defense    51

Section 15.6
Settlement of Claims    52

Section 15.7
Subrogation    52

Section 15.8
Indemnification Payments    53

Section 15.9
Apportionment of Costs    53

Section 15.10
Limitation of Liability for Refund Advance    53

Article 16 GOVERNING LAW; DISPUTE RESOLUTION; WAIVER OF JURY TRIAL; CONSENT TO
JURISDICTION
53

Section 16.1
Governing Law    53

Section 16.2
Dispute Resolution    54

Section 16.3
Waiver of Jury Trial    54

Section 16.4
Consent to Jurisdiction    54

Article 17 MISCELLANEOUS
55

Section 17.1
Public Announcements; SEC Filings and Other Disclosures    55

Section 17.2
Force Majeure    55

Section 17.3
Severability    56

Section 17.4
Survival    56

Section 17.5
Entire Agreement    56

Section 17.6
Cumulative Remedies; Waivers    57

Section 17.7
Amendment    57

Section 17.8
No Third-Party Beneficiaries    57

Section 17.9
Interpretation    57

Section 17.10
Relationship of the Parties    57

Section 17.11
Binding Agreement; Assignment    57

Section 17.12
Notice    57

Section 17.13
Further Assurances    58

Section 17.14
Cooperation    58

Section 17.15
Non-Waiver of Default    58



iii

--------------------------------------------------------------------------------





Section 17.16
Counterparts    58

Signature Page    S-1
List of Schedules
Schedule 2.1:     Financial Products By Territory
Schedule 3.1:     Duties and Responsibilities of the Parties
Schedule 4.4:    Initial Complaint Policy
Schedule 5.3:     Incremental Program Management Fee
Schedule 6.1:    Initial Vendor Management Program
Schedule 6.2:    Material Third-Party Service Providers
Schedule 6.3:    List of Internationally Outsourced Service Providers
Schedule 7.3    Initial EFS Audit Plan
Schedule 9.1:    Exceptions to EFS's Representations and Warranties
Schedule 9.2:    Exceptions to Meta's Representations and Warranties
List of Product Schedules
Schedule A:    Prepaid Products Product Schedule
Schedule B:    Refund Transfer Product Schedule
Schedule C:    Emerald Advance Product Schedule
Schedule D:    Emerald Savings Product Schedule
Schedule E:    Refund Advance Product Schedule
Schedule F:    Legacy Credit Card Product Schedule
List of Exhibits
Exhibit A:    Confidentiality and Common Interest Agreement
Exhibit B:    Company Financial Products Distribution Agreement
Exhibit C:    Franchise Financial Products Distribution Agreement
Exhibit D:    Emerald Advance Participation Agreement
Exhibit E:    Refund Advance Payment Agreement
Exhibit F:    Joint Trademark Licensing Agreement
Exhibit G:    Credit Card Participation Agreement




iv

--------------------------------------------------------------------------------






PROGRAM MANAGEMENT AGREEMENT
This PROGRAM MANAGEMENT AGREEMENT, dated as of August 5, 2020, is made by and
between Emerald Financial Services, LLC, a Delaware limited liability company
("EFS"), and MetaBank, N.A., a national bank ("Meta"). EFS and Meta are at times
hereinafter referred to as the "Parties" and each individually as a "Party."
RECITALS
A.HRB Tax Group, Inc., a Missouri corporation ("HRB Tax Group"), and certain of
its subsidiaries are in the business of providing (or making available through
Franchisees) tax preparation and related products and services to consumer
customers (including the customers of Franchisees, "HRB Customers") throughout
the Program Territory.
B.    HRB Tax Group, HRB Technology, HRB Digital, BFLLC, Participant and EFS are
Affiliates within the H&R Block affiliated group of companies (EFS, together
with its Affiliates as applicable, the "Company").
C.    Pursuant to a Program Management Agreement, dated August 31, 2015 (as
amended, the "Existing PMA"), between Axos Bank (formerly known as BofI Federal
Bank, "Axos") and EFS, which was terminated effective July 1, 2020, Axos
currently provides, and certain Affiliates of EFS make available, financial
products and services to HRB Customers (the "Existing Program") pursuant to the
post-termination provisions of the Existing PMA.
D.    Pursuant to the wind-down and transition provisions of the Existing PMA,
EFS has designated Meta as its Nominated Purchaser, as defined in the Existing
PMA, to purchase certain assets and assume certain liabilities of Axos as
provided in a Purchase and Assumption Agreement to be executed by and among
Axos, EFS and Meta (the "Purchase Agreement").
E.    Meta desires to provide, and Company desires to make available, the
Financial Products to HRB Customers pursuant to the terms and conditions set
forth in this Agreement and beginning on the Effective Date.
F.    Meta desires to engage EFS, and EFS desires to be engaged, to serve as
program manager and provide program management services in connection with the
Program, subject to the terms and conditions set forth herein and beginning on
the Effective Date.
AGREEMENT
ACCORDINGLY, in consideration of the mutual covenants and agreements of the
Parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1

--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS; ORDER OF PRECEDENCE; RULES OF INTERPRETATION

Section 1.1    Definitions. Capitalized terms used in this Agreement have the
meanings set forth below; provided, however, that with respect to any
capitalized term specifically defined in any Product Schedule, such term has the
meaning set forth in such Product Schedule:
"Account" means (a) each loan account, deposit account and Cardholder Account
originated by Meta for an HRB Customer associated with any Financial Products
offered in connection with the Program, and (b) any Purchased Account.
"Accountholder" means any Person who holds or has held an Account, including a
Cardholder.
"Accountholder Data" means all Personally Identifiable Information regarding an
Accountholder received by or on behalf of Meta or by EFS in connection with a
Financial Product, or obtained by or on behalf of Meta or EFS in connection with
an Account, but does not include HRB Customer Data or Meta Customer Data.
"ACH" means the Automated Clearinghouse Network, governed by the rules of Nacha.
"Acquiring IP Party" has the meaning set forth in Section 8.1(b) (Ownership and
Licenses of Intellectual Property).
"Affected Party" has the meaning set forth in Section 11.2(b) (Data Breach
Investigation).
"Affiliate" means any Person that, directly or indirectly, through one or more
intermediaries, (a) owns or controls another Person, (b) is owned or controlled
by another Person, or (c) is under common control or ownership with another
Person, and "ownership" means the direct or indirect beneficial ownership of
more than 50% of the equity securities of a Person, or, in the case of a Person
that is not a corporation, more than 50% of the voting or equity interest of
such Person.
"Agreement" means this Program Management Agreement, including all Schedules
(including Product Schedules), by and between EFS and Meta.
"Applicable Law" means all federal, state and local laws, common laws, statutes,
regulations, rules, published regulatory guidance, written orders or directives,
and written opinions and interpretations of any Governmental Authority, that are
applicable to the Program or otherwise applicable to any of the Parties, or any
Distributor or Franchisee.
"Applicant" means any Person who has submitted an application to Meta for a
Financial Product.
"Applicant Data" means all Personally Identifiable Information regarding an
Applicant received by or on behalf of Meta (including by EFS as servicer) in
connection with such Applicant's application for a Financial Product, but does
not include HRB Customer Data or Meta Customer Data.


2

--------------------------------------------------------------------------------





"Axos" has the meaning set forth in Recital C.
"Bank Secrecy Act" means the Bank Secrecy Act of 1970, together with all
applicable regulations.
"BFLLC" means Block Financial LLC, a Delaware limited liability company.
"BlockWorks" means the proprietary tax processing software licensed by an
Affiliate of EFS to HRB Tax Group and Franchisees for use in H&R Block-branded
retail tax offices, and any successor software.
"Business Day" means any day that is not a Saturday, Sunday, or federal legal
holiday.
"Card" means an individual Payment Network-branded Emerald Card, Gift Card,
and/or Rewards Card, as applicable, co-branded with the H&R Block brand, issued
by Meta under the Program, and tied to a Cardholder Account.
"Cardholder" means a Person who is issued a Card, or lawfully obtains a Card as
a gift or otherwise.
"Cardholder Account" means an account, sub-account, or that portion of an
omnibus or pooled account that is held by Meta in the name or for the benefit of
a Cardholder, which account is associated with a Card and includes a record of
debits and credits with respect to transactions effected in connection with or
by virtue of such Card.
"Claim" means any claim, demand, suit, legal action, regulatory action,
administrative action, arbitration or proceeding, including those brought in
connection with allegations of misrepresentations, breach of warranty, breach of
contract, violation of Applicable Law, unfair or deceptive acts or practices, or
otherwise seeking to recover Losses.
"Code" means the Internal Revenue Code of 1986, together with all applicable
regulations.
"Company" has the meaning set forth in Recital B.
"Company Distribution Agreement" means the Company Financial Products
Distribution Agreement described in Section 2.2(b) (Program Contracts).
"Company Licensed Marks" means the trademarks, trade names, service marks, logos
and other proprietary designations of HRB Innovations, licensed to Meta under
the Licensing Agreement.
"Company Location" means any H&R Block-branded physical retail tax preparation
office located in the Program Territory doing business with the public that is
using BlockWorks software (or any successor software that is used in a majority
of H&R Block-branded offices) and is owned or operated by HRB Tax Group or an
Affiliate of HRB Tax Group.


3

--------------------------------------------------------------------------------





"Company Website" means that portion of the worldwide web internet sites
operated by HRB Digital or an Affiliate of HRB Digital in support of the
Program.
"Confidential Information" has the meaning set forth in Section 10.1
(Confidential Information).
"Confidentiality Agreement" means the Confidentiality and Common Interest
Agreement described in Section 2.2(a) (Program Contracts).
"Credit Card Participation Agreement" means the Credit Card Participation
Agreement described in Section 2.2(g) (Program Contracts).
"Data Breach" means the unauthorized access to or acquisition of any record
containing Program Customer Data or Prospect Data, whether in paper, electronic,
or other form, in a manner that renders misuse of the information reasonably
possible or that otherwise compromises the security, confidentiality, or
integrity of the information and would require notice to impacted individuals
under Applicable Law or by applicable Governmental Authorities.
"Data Security Requirements" has the meaning set forth in Section 11.2(a)
(Protection of Program Customer Data).
"Digital Channel" means each H&R Block-branded electronic location (such as a
Company Website) that is owned or operated by HRB Digital, allows access to H&R
Block-branded tax preparation software and may be accessed by Prospective
Customers.
"Dispute" has the meaning set forth in Section 16.2 (Dispute Resolution).
"Distributors" means HRB Tax Group, HRB Technology and HRB Digital.
"Durbin Regulatory Event" means (a) that Meta, together with its Affiliates, had
total assets that exceeded $10 billion (or such other amount as may be set forth
in any future amendment to 12 C.F.R.§ 235.5(a)(1)(ii)) as of the end of any
calendar year, or (b) for any other reason, the Prepaid Products, as currently
structured, do not qualify (or a situation exists such that within the
foreseeable future they will not qualify) to receive the highest interchange
fees permitted for federally-insured depository institutions.
"Effective Date" means the earlier of (a) October 30, 2020, or (b) the closing
date of the purchase and assumption transaction contemplated by the Purchase
Agreement.
"EFS" has the meaning set forth in the Preamble.
"EFS Audit Parties" means EFS and any of its Affiliates who perform critical
services in connection with this Agreement.
"EFS Audit Plan" means an audit plan with respect to the Financial Products
maintained by EFS and approved by Meta.


4

--------------------------------------------------------------------------------





"EFS Corrective Plan" has the meaning set forth in Section 7.1(b) (EFS
Corrective Plan).
"EFS Due Diligence Materials" has the meaning set forth in Section 9.1(g)
(Financial Capacity; Due Diligence Materials).
"EFS Event of Default" has the meaning set forth in Section 12.1 (EFS Event of
Default).
"EFS Indemnified Parties" has the meaning set forth in Section 15.2
(Indemnification of EFS by Meta).
"EFS Purchase Option" has the meaning set forth in Section 14.1(a) (EFS Purchase
Option).
"EFS Service Provider" means a third-party service provider used by EFS in
connection with the performance of its obligations under this Agreement and the
other Program Contracts; provided, however, that regardless of whether they
provide services to EFS, each of Meta, the Meta Service Providers, and the
Franchisees are not EFS Service Providers.
"Emerald Advance" means a year-round open-end line of credit offered by Meta
during November, December, and January under the Program, as further described
in Schedule C (Emerald Advance Product Schedule). Emerald Advance includes both
(a) the open-end line of credit marketed as "H&R Block Emerald Advance®" and
offered by Meta pursuant to this Agreement and (b) any Legacy Emerald Advances.
"Emerald Card" means the H&R Block Emerald Prepaid Mastercard®, a reloadable,
general-purpose debit card associated with a Cardholder Account offered by Meta
to HRB Customers under the Program (including any Emerald Cards with respect to
which Meta assumed the deposit liabilities from Axos pursuant to the Purchase
Agreement), as further described in Schedule A (Prepaid Products Product
Schedule).
"Emerald Savings Account" means an interest-bearing savings account at Meta
marketed as "H&R Block Emerald Savings®," as further described in Schedule D
(Emerald Savings Product Schedule) and includes any Legacy Emerald Savings
Accounts.
"Event of Default" means any EFS Event of Default or Meta Event of Default.
"Exercise Notice" has the meaning set forth in Section 14.1(a) (EFS Purchase
Option).
"Existing PMA" has the meaning set forth in Recital C.
"Existing Program" has the meaning set forth in Recital C.
"Financial Products" means the Prepaid Products, Refund Transfer, Emerald
Advance, Emerald Savings Account, Refund Advance, and any New Product, in each
case offered by Meta and distributed by EFS pursuant to this Agreement.
"Force Majeure Event" has the meaning set forth in Section 17.2(a) (Force
Majeure).


5

--------------------------------------------------------------------------------





"Franchisee" means any Person that (a) is a party to a Franchise License
Agreement, and (b) agrees to participate in the Program offered by Meta by
executing a Franchise Distribution Agreement.
"Franchise Distribution Agreement" means each Franchise Financial Products
Distribution Agreement described in Section 2.2(c) (Program Contracts).
"Franchise License Agreement" means each franchise license agreement entered
into by a Person and HRB Tax Services LLC (or its Affiliate) as franchisor,
allowing the Person to operate as a franchisee within the H&R Block franchise
system.
"Franchise Location" means any H&R Block-branded physical retail tax preparation
office located in the Program Territory doing business with the public that is
using Blockworks software and is owned or operated by any Franchisee.
"Gift Card" means a prepaid card issued by Meta, designated and marketed as a
non-reloadable gift card and typically used for H&R Block local marketing
promotions (including any gift cards with respect to which Meta assumed the
deposit liabilities from Axos pursuant to the Purchase Agreement).
"GLBA" means Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq.
"Governmental Authority" means any federal, state, or local, governmental,
regulatory authority, agency, court, tribunal, commission or other regulatory
entity of the United States of America, any state or other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, government.
"HRB Applicable Law" means (a) Applicable Law regarding tax preparation and
tax-related products and services (other than the Financial Products),
(b) disclosure, licensing and compliance requirements of EFS and Company related
to their operations, and (c) state and local refund anticipation loan or refund
anticipation check facilitator laws or regulations as they apply to refund
anticipation loan or refund anticipation check facilitators.
"HRB Customer" has the meaning set forth in Recital A.
"HRB Customer Data" means all Personally Identifiable Information regarding an
HRB Customer or tax return information (as defined in 26 U.S.C. § 7216) obtained
in connection with the provision of tax preparation or other Company products
and services to such HRB Customer.
"HRB Digital" means HRB Digital LLC, a Delaware limited liability company.
"HRB Documents" means all agreements, notices, disclosures, forms and related
documents pertaining to or required by (a) tax return preparation services; (b)
the use or disclosure of tax return information; (c) other products and services
(excluding any Financial Products) that are offered in Retail Locations or
through the Digital Channel, including Refund Bonus and Send-A-Friend
promotions; or (d) state and local refund anticipation loan or refund
anticipation check facilitator laws or regulations as they apply to refund
anticipation loan or refund anticipation check facilitators.


6

--------------------------------------------------------------------------------





"HRB Innovations" means HRB Innovations, Inc., a Delaware corporation.
"HRB Tax Group" has the meaning set forth in Recital A.
"HRB Technology" means HRB Technology LLC, a Missouri limited liability company.
"Indemnification Threshold Amount" has the meaning set forth in Section 15.8(a)
(Indemnification Payments).
"Indemnified Party" has the meaning set forth in Section 15.3(a) (Prompt
Notification; Control of Defense).
"Indemnifying Party" has the meaning set forth in Section 15.3(a) (Prompt
Notification; Control of Defense).
"Initial Term" has the meaning set forth in Section 13.1 (Term).
"Intellectual Property" means any and all: (a) rights associated with works of
authorship, including copyrights, moral rights and mask-works; (b) trademarks
and service marks and the goodwill associated therewith; (c) trade secret
rights; (d) patents, designs, algorithms and other industrial property rights;
(e) other intellectual and industrial property rights of every kind and nature,
however designated, whether arising by operation of law, contract, license or
otherwise; and (f) applications, registrations, renewals, extensions,
continuations, divisions or reissues thereof now or hereafter in force
(including any rights in any of the foregoing).
"IP Owner" has the meaning set forth in Section 8.1(b) (Ownership and Licenses
of Intellectual Property).
"IRS" means the Internal Revenue Service, or any successor thereto.
"Legacy Credit Card Account" means any revolving line of credit accessed through
an H&R Block Emerald Mastercard Credit Card that was originated by Axos and is
transferred to Meta pursuant to the Purchase Agreement, as further described in
Schedule F (Legacy Credit Card Product Schedule).
"Legacy Emerald Advance" means any H&R Block Emerald Advance line of credit
account originated by Axos and transferred to Meta pursuant to the Purchase
Agreement.
"Legacy Emerald Savings Account" means any interest-bearing savings account
marketed as "H&R Block Emerald Savings" that is transferred by Axos Bank to Meta
pursuant to the Purchase Agreement.
"Licensing Agreement" means the Joint Trademark Licensing Agreement described in
Section 2.2(f) (Program Contracts).
"Losses" means any and all losses, liabilities, costs and expenses of any kind,
nature or description imposed or incurred in connection with this Agreement
(including reasonable attorneys'


7

--------------------------------------------------------------------------------





fees and expenses, reasonable out-of-pocket costs, interest and penalties),
settlements, equitable relief, judgments, damages (including liquidated
damages), claims (including counter and cross-claims, and allegations whether or
not proven) demands, offsets, defenses, actions, investigations or proceedings
by whomsoever asserted (including Governmental Authorities).
"Marketing Guidelines" means the marketing guidelines, if any, mutually agreed
upon by the Parties pursuant to which the Parties will identify the content and
type of Marketing Materials that may be utilized by EFS without obtaining Meta's
prior written consent, subject to such other conditions as may be detailed in
such guidelines.
"Marketing Materials" means all advertisements, brochures, telemarketing
scripts, point of purchase displays, packaging, television advertisements, radio
advertisements, electronic web pages, electronic web links, and any other type
of advertisement, solicitation material, or interactive media developed,
launched or distributed for purposes of marketing or promoting one or more
Financial Products.
"Mastercard" means Mastercard International Incorporated.
"Material Adverse Effect" with respect to a Party means an event, change, or
occurrence which, individually or together with any other event, change, or
occurrence, has or would reasonably be expected to have a material adverse
effect on (a) the business, regulatory status, assets, financial position or
prospects of such Party, or results of operations of such Party, (b) the ability
of such Party to perform its obligations under this Agreement or to consummate
the transactions contemplated by this Agreement, or (c) the Program; provided,
however, that none of the following will be taken into account in determining
whether there has been a Material Adverse Effect, unless such event, change, or
occurrence, individually or together with any other event, change, or
occurrence, has or would reasonably be expected to have a disproportionate
impact on the business, regulatory status, assets, financial position or
prospects of such Party, or results of operations of such Party as compared to
other comparable companies in such Party's industry: (i) adverse changes in
generally accepted accounting principles or regulatory accounting requirements;
(ii) adverse changes in Applicable Laws of general applicability to companies in
the U.S. banking, financial services or tax preparation industries;
(iii) adverse changes in global or national political conditions or general
economic or market conditions (including changes in prevailing interest rates
and currency exchange rates) affecting other companies in the U.S. banking
industry; or (iv) outbreak of any epidemic, pandemic (COVID-19 or otherwise),
widespread cyber-attack, outbreak or escalation of civil unrest or hostilities,
or declared or undeclared acts of war or terrorism.
"Material Third-Party Service Provider" means any EFS Service Provider or Meta
Service Provider, as applicable, that (a) provides services involving
significant functions or other activities in connection with the Program that
are likely to cause the other Party to face significant risk or result in
significant customer impacts if the service provider fails to meet expectations,
or (b) provides critical software required to operate the Program.
"Meta" has the meaning set forth in the Preamble.


8

--------------------------------------------------------------------------------





"Meta Accounts Transfer Date" means the closing date of the Nominated
Purchaser's purchase and assumption of the Purchased Meta Accounts from Meta
pursuant to Article 14 (Transition Rights).
"Meta Corrective Plan" has the meaning set forth in Section 7.2(b) (Meta
Corrective Plan).
"Meta Customer" means any Person who has a banking relationship with Meta that
was not originated through the Program or acquired under the Purchase Agreement.
"Meta Customer Data" means data relating to Meta Customers, other than Program
Customer Data.
"Meta Event of Default" has the meaning set forth in Section 12.2 (Meta Event of
Default).
"Meta Indemnified Parties" has the meaning set forth in Section 15.1
(Indemnification of Meta by EFS).
"Meta Licensed Marks" means the trademarks, trade names, service marks, logos
and other proprietary designations of Meta, licensed to EFS and certain of its
Affiliates under the Licensing Agreement.
"Meta Service Provider" means a third-party service provider (including any
Affiliate of Meta) used by Meta in connection with the performance of Meta's
obligations under this Agreement and the other Program Contracts; provided,
however, that regardless of whether they provide services to Meta, each of EFS,
the EFS Service Providers, EFS's Affiliates, and the Franchisees are not Meta
Service Providers.
"Monthly Product Statement" has the meaning set forth in Section 2.3(c) (Monthly
Product Statements).
"Nacha" means the National Automated Clearing House Association.
"New Product" has the meaning set forth in Section 5.5(a) (New Products).
"No Interest Notice" has the meaning set forth in Section 14.1(c) (EFS Purchase
Option).
"Nominated Purchaser" has the meaning set forth in Section 14.1(a) (EFS Purchase
Option).
"OCC" means the Office of the Comptroller of the Currency, or any successor
thereto.
"OFAC" means the Office of Foreign Assets Control, or any successor thereto.
"Other Program Assets" means all books and records related to the Program or the
Accounts, contracts related to the Program that EFS deems necessary for the
continued operation of the Program, all routing transit numbers, bank
identification numbers and other account numbers


9

--------------------------------------------------------------------------------





used or held for use in connection with the Program, and other similar assets
necessary for the continued operation of the Program.
"Participant" means HRB Participant I, LLC, a Delaware limited liability
company.
"Participation Agreement" means the Emerald Advance Participation Agreement
described in Section 2.2(d) (Program Contracts).
"Party" and "Parties" have the meaning set forth in the Preamble.
"Payment Network" means Mastercard, Visa, Inc., and any other network, including
reload networks, as selected by EFS and approved by Meta (such approval not to
be unreasonably withheld), facilitating financial transactions through the use
of a credit, debit or prepaid product.
"Payment Network Rules" means (a) the applicable bylaws, rules, bulletins,
regulations, documentation and manuals promulgated or adopted by each of the
Payment Networks, and (b) any applicable operating rules or guidelines of Nacha,
in each case as such rules, manuals and other items may be amended or
supplemented from time to time.
"PCI-DSS" means the Payment Card Industry Data Security Standards, as such
standards may be amended from time to time.
"Person" means and includes any individual, partnership, joint venture,
corporation, limited liability company, bank, trust, and unincorporated
organization.
"Personally Identifiable Information" means any information that alone, or in
combination with other information, relates to a specific, identifiable
individual or can be used to identify an individual, including any information
defined as "nonpublic personal information" for purposes of GLBA.
"Policies and Procedures" means, as and to the extent applicable to the
obligations to be performed by each Party hereunder, the written policies,
procedures, and guidelines regarding the offering, administration, and servicing
of the Program.
"Prepaid Products" means the Emerald Cards, Gift Cards and Rewards Cards,
together with the associated Cardholder Accounts, as further described in
Schedule A (Prepaid Products Product Schedule).
"Privacy Notice" has the meaning set forth in Section 11.1(b) (Privacy).
"Processor" means the third-party provider of processing services necessary for
the operation of the Program, including the following services: set up and
maintenance of accounts, transaction authorization, processing clearing and
settlement, and Payment Network access. As of the date of this Agreement, the
Processor for the Financial Products is Fidelity National Information Services,
Inc.


10

--------------------------------------------------------------------------------





"Product Overview" means the product overview attached as an exhibit to each of
the Product Schedules, describing the pricing and key features and functionality
of the Financial Products and the Legacy Credit Card Accounts.
"Product Schedules" means the product schedules set forth in Schedule A (Prepaid
Products Product Schedule), Schedule B (Refund Transfer Product Schedule),
Schedule C (Emerald Advance Product Schedule), Schedule D (Emerald Savings
Product Schedule), Schedule E (Refund Advance Product Schedule), Schedule F
(Legacy Credit Card Product Schedule), and any product schedule executed by the
Parties for any New Product.
"Program" means the program as described in this Agreement pursuant to which
Meta offers and makes available the Financial Products to HRB Customers, and
makes advances under the Legacy Credit Card Accounts (but does not open any new
credit card accounts), and EFS markets the Financial Products to HRB Customers,
facilitates Meta's offering of the Financial Products through Retail Locations
and the Digital Channel, and processes and services the Financial Products and
the Legacy Credit Card Accounts, all pursuant to the terms of this Agreement and
the other Program Contracts.
"Program Contracts" has the meaning set forth in Section 2.2 (Program
Contracts).
"Program Customer" means any Accountholder or any Applicant.
"Program Customer Data" means Accountholder Data and Applicant Data.
"Program Documents" means all documents and materials pertaining to the Program
that are to be used by or with Prospective Customers and Program Customers in
connection with the Program, including the applications, Accountholder
agreements, Financial Product terms and conditions, statements and notices,
adverse action notices, consumer disclosures, customer service scripts, training
materials, privacy notices, change of terms notices, and other documents
containing disclosures related to the Program; provided, however, that the term
Program Documents does not include HRB Documents.
"Program Information" means any and all information, and individual and
aggregate transaction data, regarding or related to the Program, the Financial
Products or the Legacy Credit Card Accounts (regardless of who owns such
information or data, and whether such information is otherwise considered
confidential), including:
(a)
individual and aggregate Program Customer Data and Prospect Data;

(b)
individual and aggregate Accounts and Program Documents;

(c)
Marketing Materials and Marketing Guidelines;

(d)
the Program Contracts and third-party service provider contracts; and

(e)
all records, reports and analysis of, or information derived from, any of the
foregoing, whether in paper or digital form;

provided, however, that Program Information does not include:
(i)
Meta Licensed Marks or Company Licensed Marks;



11

--------------------------------------------------------------------------------





(ii)
Meta's underwriting model for the Refund Advance;

(iii)
Meta's communications with its primary federal regulator regarding the Program;
or

(iv)
A Party's attorney-client privileged communications.

"Program Territory" means the United States, Guam, Puerto Rico and certain U.S.
military bases outside the United States as identified in Schedule 2.1
(Financial Products by Territory).
"Prospect Data" means all Personally Identifiable Information regarding a
Prospective Customer used by the Parties in connection with determining whom to
solicit for the Program.
"Prospective Customer" means HRB Customers and any other Persons selected by the
Parties to receive Program offers.
"Purchase Agreement" has the meaning set forth in Recital D.
"Purchase Option Exercise Period" has the meaning set forth in Section 14.1(a)
(EFS Purchase Option).
"Purchase Price" has the meaning set forth in Section 14.3(a) (Purchase Price).
"Purchased Accounts" means any loan account, credit card account, deposit
account, prepaid card account (including any gift card or incentive card) and
similar account purchased or assumed by, or assigned to, Meta under the Purchase
Agreement.
"Purchased Meta Accounts" has the meaning set forth in Section 14.1(a) (EFS
Purchase Option).
"RA Payment Agreement" means the Refund Advance Payment Agreement described in
Section 2.2(e) (Program Contracts).
"Refund Account" means the individual, temporary, limited-purpose bank account
established at Meta to facilitate a Refund Transfer Accountholder's authorized
payments at his or her direction, and includes any Refund Account with respect
to which Meta assumed the deposit liabilities from Axos pursuant to the Purchase
Agreement.
"Refund Advance" or "RA" means a tax refund-related consumer loan originated by
Meta, offered in Retail Locations at the time of tax preparation under the
Program, which has no finance charge payable by the consumer and is secured and
repaid solely by the consumer's tax refund(s), as further described in Schedule
E (Refund Advance Product Schedule), and includes any Refund Advances Axos
transferred to Meta pursuant to the Purchase Agreement.
"Refund Bonus" means a product that allows an HRB Customer to elect to receive a
portion of their federal refund (plus an additional percentage funded by
Company) on an electronic gift card for use at Amazon or other retailers.


12

--------------------------------------------------------------------------------





"Refund Transfer" or "RT" means a tax refund-related deposit product offered in
Retail Locations and the Digital Channel under the Program through a Refund
Account established to receive a Refund Transfer Accountholder's federal and/or
state income tax refund, from which payments are disbursed as directed by the
Refund Transfer Accountholder, and the remaining proceeds, if any, are disbursed
to the Refund Transfer Accountholder through various methods including direct
deposit to an external bank account or Emerald Card, or by check, as further
described in Schedule B (Refund Transfer Product Schedule). For the avoidance of
doubt, the term "Refund Transfer" includes any Refund Transfers and the
associated Refund Accounts transferred from Axos to Meta pursuant to the
Purchase Agreement.
"Refund Transfer Accountholder" means any HRB Customer who applies for a Refund
Transfer and for whom Meta has opened a Refund Account. In the case of married
filing joint tax returns, the Refund Account will typically be opened jointly in
the names of both Persons applying.
"Regulatory Request" means any valid subpoena, order or written request from a
Governmental Authority having jurisdiction over a Party or its Affiliates or
third-party service provider for Confidential Information or Program
Information.
"Relationship Manager" has the meaning set forth in Section 2.5(a) (Relationship
Managers).
"Renewal Term" has the meaning set forth in Section 13.1 (Term).
"Retail Location" means (a) each Company Location; and (b) each Franchise
Location, but does not include the Digital Channel.
"Rewards Card" means the H&R Block Rewards Mastercard®, a reloadable incentive
card, funded only by H&R Block and offered only to its associates, for which
Meta is the issuing bank (including any incentive cards with respect to which
Meta assumed the deposit liabilities from Axos pursuant to the Purchase
Agreement).
"Safety and Soundness" means the standards identified by the OCC in 12 C.F.R.
Part 30, Appendix A.
"SEC" means the U.S. Securities and Exchange Commission.
"Solvent" as to a Person, means (a) the present fair salable value of such
Person's assets is in excess of the total amount of its liabilities, (b) such
Person is presently able generally to pay its debts as they become due, and (c)
such Person does not have unreasonably small capital to carry on such Person's
business as theretofore operated and all business in which such Person is about
to engage. The phrase "present fair salable value" of a Person's assets is
intended to mean that value which can be obtained if the assets are sold within
a reasonable time in arms'-length transactions in an existing and not
theoretical market.
"SSAE" has the meaning set forth in Section 11.2(e) (Data Security).
"Suspended Product" has the meaning set forth in Section 5.3(b) (EFS Right to
Suspend).


13

--------------------------------------------------------------------------------





"Tax Season" means for a given year, the period from November 1st of the
preceding year through the date of the regular federal income tax filing
deadline in such year (normally April 15th).
"Term" has the meaning set forth in Section 13.1 (Term).
"Termination Date" means the date on which this Agreement terminates or expires
in accordance with Article 13 (Term and Termination).
"Third Party Guidance" has the meaning set forth in Section 7.4 (OCC 2013-29).
"Vendor Management Program" has the meaning set forth in Section 6.1 (Vendor
Management Program).

Section 1.2    Order of Precedence. This Agreement contains the terms that
govern the program management relationship between EFS and Meta. If any
provision of any Schedule conflicts with a provision of Articles 1-17 of this
Agreement, the provision of Articles 1-17 of this Agreement will control, unless
such provision of the Schedule expressly states that it supersedes a
specifically-identified section of this Agreement. To the extent that there are
any inconsistencies or conflicts arising between the provisions of this
Agreement and any other agreement entered into between Meta and EFS, the
provisions of this Agreement will control unless otherwise expressly provided in
such other agreement.

Section 1.3    Rules of Interpretation. Unless otherwise expressly provided in
this Agreement or the context otherwise requires, the following rules of
interpretation apply:
(a)    the singular includes the plural and the plural includes the singular;
(b)    all references to the masculine gender include the feminine gender (and
vice versa);
(c)    "include," "includes" and "including" are not limiting and are deemed to
be followed by the words "without limitation";
(d)    references to a particular agreement, instrument or document also refer
to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document;
(e)    a reference in this Agreement to an Article, Section, Schedule or Exhibit
is to the Article of, Section of, Schedule to or Exhibit to this Agreement;
(f)    a reference to an Article or Section in this Agreement refers to all
sub-parts or sub-components of any such Article or Section;
(g)    words such as "hereunder," "hereto," "hereof," and "herein," and other
words of like import refer to the whole of this Agreement and not to any
particular section, subsection or clause hereof;


14

--------------------------------------------------------------------------------





(h)    the headings and subheadings of the sections of this Agreement are
inserted for convenience of reference only and do not control or affect the
meaning or construction of any of the agreements, terms, covenants and
conditions of this Agreement in any manner;
(i)    a reference to "unreasonably withheld" means "unreasonably withheld,
delayed or conditioned";
(j)    any approval, consent or notice required hereunder means "written
approval," "written consent" or "written notice," as applicable;
(k)    any reference made in this Agreement to Applicable Law or HRB Applicable
Law means such law as may be amended from time to time, and any successor law
relating to the same subject; and
(l)    any provision in this Agreement that allows a Party to unilaterally
exercise (i) reasonable discretion, (ii) a right of final approval, or (iii)
similar decision-making authority will automatically include a requirement that,
upon exercise of such unilateral right, and a written request by the other
Party, the Party exercising such unilateral right will provide a written
explanation of the basis for such Party's exercise of such right.

ARTICLE 2
PROGRAM DESCRIPTION

Section 2.1    The Program.
(a)    Conduct of Program in Program Territory. Meta and EFS will conduct the
Program and offer the Financial Products within the Program Territory, as
further described in Schedule 2.1 (Financial Products by Territory), pursuant to
the terms and conditions of this Agreement.
(b)    Operation of Program Consistent with Existing Program. The Program will
be operated substantially in the manner of the Existing Program (as it operated
on the date of this Agreement), except as may be modified pursuant to Section
5.4 (Changes to the Financial Products or the Program).

Section 2.2    Program Contracts. Contemporaneous with the execution of this
Agreement, EFS and Meta will execute and deliver, or cause their Affiliates to
execute and deliver, each of the following agreements (collectively, with this
Agreement, the "Program Contracts"), except as otherwise provided below:
(a)    The Confidentiality and Common Interest Agreement, by and among Meta,
Meta Financial Group, Inc., EFS, and certain Affiliates of EFS in the form
attached hereto as Exhibit A;
(b)    The Company Financial Products Distribution Agreement, by and among Meta,
EFS, HRB Tax Group, HRB Technology and HRB Digital, in the form attached hereto
as Exhibit B;


15

--------------------------------------------------------------------------------





(c)    The Franchise Financial Products Distribution Agreement, dated as of
various dates, by and among Meta, EFS and each Franchisee that elects to offer
Financial Products at a Franchise Location, substantially in the form attached
hereto as Exhibit C; provided, however, that Meta and EFS will execute the
Franchise Distribution Agreement on or prior to October 16, 2020 and the
Franchisees will not execute the Franchise Distribution Agreement until after it
has been executed by Meta and EFS;
(d)    The Emerald Advance Participation Agreement, by and among Participant,
EFS and Meta, in the form attached hereto as Exhibit D;
(e)    The Refund Advance Payment Agreement, by and among Meta, HRB Tax Group
and Block Financial, in the form attached hereto as Exhibit E; and
(f)    The Joint Trademark Licensing Agreement, pursuant to which (i) HRB
Innovations grants a license to Meta to use the Company Licensed Marks for the
Program and (ii) Meta grants a license to EFS and certain of its Affiliates to
use the Meta Licensed Marks for the Program, in the form attached hereto as
Exhibit F.
(g)    The Credit Card Participation Agreement, by and among Participant, EFS
and Meta, in the form attached hereto as Exhibit G.

Section 2.3    Program Economics; Expenses; Monthly Product Statements.
(a)    Program Economics. The economics of the Program and the fees payable to
each Party will be as set forth in the Product Schedules, the RA Payment
Agreement, the Participation Agreement and the Credit Card Participation
Agreement.
(b)    Expenses. Except as expressly set forth in this Agreement or otherwise
agreed by the Parties, each Party will be responsible for costs associated with
its respective obligations under this Agreement.
(c)    Monthly Product Statements. No later than the third (3rd) day of each
calendar month (if a Business Day, or if not, the next Business Day), EFS will
provide to Meta one or more product compensation statements (each a "Monthly
Product Statement") setting forth the total amounts for the prior calendar month
owed to or by EFS or Meta with line item specificity in regards to Prepaid
Products, Emerald Advances, and Refund Transfers, as set forth in the Product
Schedules. The amounts due and owing by either Party will be paid to the other
Party in the manner mutually agreed upon no later than three (3) Business Days
following Meta's receipt of the Monthly Product Statement(s), except as may be
otherwise described herein or otherwise mutually agreed upon by the Parties. The
Parties agree that the Monthly Product Statements are only intended to cover the
fees payable and due to each Party under the Product Schedules, and are not
intended to cover any payments or settlements under the Participation Agreement,
the RA Payment Agreement or the Credit Card Participation Agreement.


16

--------------------------------------------------------------------------------






Section 2.4    South Dakota Office. Meta will (a) maintain its main office in
South Dakota and will issue and book the Financial Products at its main office,
(b) take all reasonable actions at its main office necessary to export South
Dakota interest rates (and rely upon South Dakota usury rates) for the Emerald
Advance, Refund Advance, Legacy Credit Card Accounts and credit-based New
Products, if any, and (c) provide in consumer agreements for the Financial
Products and the Legacy Credit Card Accounts that such agreements are subject to
and governed by U.S. federal and, to the extent state law applies and is not
preempted by federal law, South Dakota law.

Section 2.5    Relationship Managers.
(a)    Each Party will appoint a senior officer to facilitate the overall
management of the Program under this Agreement (each, a "Relationship Manager").
Each Relationship Manager must have sufficient knowledge and experience to
effectively and efficiently perform his or her responsibilities.
(b)    The Relationship Managers have the responsibility to coordinate, handle
and make decisions regarding the day-to-day operations for the Program.

Section 2.6    Program Accounts; Flow of Funds. Meta and EFS will open such
general ledger or deposit accounts at Meta as are necessary to support the
Program contemplated in this Agreement. The Parties will implement mutually
agreed to funds flows for each Financial Product. Each Party agrees to comply
with the agreed upon funds flow, as the same may be from time to time mutually
amended by the Parties.

Section 2.7    Purchase Agreement. Each Party will use commercially reasonable
efforts to expeditiously finalize and execute the Purchase Agreement in a form
reasonably acceptable to such Party.


ARTICLE 3
ROLES AND RESPONSIBILITIES

Section 3.1    Meta's Roles and Responsibilities. Meta has a duty to (a) provide
the Financial Products to HRB Customers in Retail Locations and, to the extent
specified in the Product Schedule for each Financial Product, in the Digital
Channel, (b) establish underwriting criteria to decision loan applications for
Emerald Advance and Refund Advance, (c) supervise, monitor and review the
Program consistent with the Third Party Guidance, (d) ensure that (i) the terms,
pricing and attributes of the Financial Products as described in the Product
Overviews and (ii) the Program Documents developed by Meta or submitted to Meta
for approval comply with Applicable Law and Payment Network Rules, and
(e) perform its obligations under this Agreement and the other Program Contracts
in compliance with Applicable Law, Payment Network Rules, the Policies and
Procedures and the Program Documents, all as further described in this
Agreement, including Schedule 3.1 (Duties and Responsibilities of the Parties).

Section 3.2    EFS's Roles and Responsibilities. EFS has a duty to (a) act as
program manager for the Program, which includes developing the Program
Documents, providing operational support for the Program, and servicing of all
Financial Products and the Legacy Credit Card


17

--------------------------------------------------------------------------------





Accounts, including providing customer service for the Program, (b) conduct
marketing for the Program and develop Marketing Materials that comply with
Applicable Law, (c) facilitate the distribution and offering of the Financial
Products through Retail Locations and the Digital Channel (as applicable), (d)
ensure that HRB Documents comply with HRB Applicable Law, and (e)  perform its
obligations under this Agreement and the other Program Contracts in compliance
with Applicable Law, Payment Network Rules, the Policies and Procedures and the
Program Documents, all as further described in this Agreement, including
Schedule 3.1 (Duties and Responsibilities of the Parties).

Section 3.3    Distributors. EFS will work with the Distributors to offer the
Financial Products to HRB Customers in Company Locations and through the Digital
Channel (if applicable), as set forth in the Product Schedules and the Company
Distribution Agreement.

Section 3.4    Franchisees.
(a)    EFS will work with the Franchisees to offer the Financial Products to HRB
Customers in Franchise Locations, as set forth in the Product Schedules and the
Franchise Distribution Agreement. Notwithstanding any other provision of this
Agreement, a Franchisee may elect, prior to each Tax Season, whether or not to
offer the Emerald Advance or Refund Advance products for that Tax Season.
(b)    Prior to a Franchisee participating in the Program, EFS will provide and
obtain each Franchisee's written or electronic signature agreeing to the terms
of the Franchise Distribution Agreement.
(c)    EFS acknowledges and agrees that EFS and not Meta is responsible for
paying Franchisees any compensation for facilitation of Financial Products that
may be owed to Franchisees in connection with the Program.
(d)    Franchisees are not third-party beneficiaries of this Agreement.
(e)    EFS's responsibilities with respect to a Franchisee will be as set forth
in the Franchise Distribution Agreement; provided, however, that EFS's
responsibilities further include an obligation to conduct commercially
reasonable due diligence with respect to any such Franchisee before entering
into a Franchise License Agreement with such Franchisee.
(f)    Meta will provide notice to EFS prior to (i) withdrawing or suspending
any Financial Products from distribution to any Franchisee, or (ii) taking any
enforcement actions against a Franchisee under the Franchise Distribution
Agreement, unless (A) Meta is directed to do so by a Governmental Authority, or
(B) Meta's legal counsel reasonably determines that such Franchisee's continued
distribution of Financial Products or involvement with the Program is not
consistent with safe and sound banking practices and thus that immediate action
is required.

Section 3.5    Cooperation in Development of Program Documents. Meta and EFS
will mutually cooperate in good faith and use commercially reasonable efforts to
finalize the Program


18

--------------------------------------------------------------------------------





Documents as soon as possible in order to meet operational, information
technology and other implementation requirements and deadlines, but in no event
later than the October 15 prior to each Tax Season.

Section 3.6    Marketing of Program.
(a)    EFS, either directly or through an Affiliate, will market the Program as
determined by EFS in its sole and reasonable discretion, provided that the
content of Marketing Materials is subject to Meta's review and approval as
described in this Agreement.
(b)    EFS will only use Marketing Materials that have been approved by Meta
through one of the processes described in this Section 3.6(b). Prior to the use
of any Marketing Materials with consumers, EFS will either:
(i)    Ensure that the Marketing Materials conform with the then-current
Marketing Guidelines and provide a final copy of any such Marketing Materials to
Meta upon or prior to deployment; or
(ii)    Provide a copy of any Marketing Materials that may not conform with the
Marketing Guidelines to Meta for its review and approval along with any
additional information reasonably required by Meta to substantiate any marketing
claims.
(c)    As soon as reasonably possible but in any event no more than five (5)
Business Days after receipt of any Marketing Materials proposed to be used by
EFS and required to be approved by Meta, Meta will give EFS written notice of
(i) approval of the Marketing Materials as presented, (ii) approval of the
Marketing Materials as revised by Meta, or (iii) detailed feedback on the
Marketing Materials requesting changes or additional information Meta may
require in order to approve such Marketing Materials.

Section 3.7    Program Documents.
(a)    EFS will develop the Program Documents for Meta's review and approval, as
described in this Agreement. EFS will only use Program Documents that have been
approved by Meta pursuant to this Section 3.7. Prior to submission to Meta, EFS
will ensure that such Program Documents have been reviewed by experienced
compliance personnel or legal counsel for conformance with Applicable Law.
(b)    EFS will submit the Program Documents and any proposed changes to the
Program Documents to Meta for review and approval. As soon as reasonably
possible but in any event no more than five (5) Business Days after receipt of
the Program Documents or any proposed changes to Program Documents, Meta will
give EFS written notice of (i) approval of the Program Documents as presented,
(ii) approval of the Program Documents as revised by Meta, or (iii) detailed
feedback on the Program Documents requesting changes or additional information
Meta may require in order to approve such Program Documents.


19

--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, EFS need not seek further approval for
non-substantive changes to Program Documents (with the exception of
Accountholder agreements, Financial Product terms and conditions, statements and
notices, adverse action notices, privacy notices, change of terms notices and
consumer disclosures required by Applicable Law), provided EFS submits such
modified Program Documents to Meta at least five (5) Business Days prior to use,
along with a summary of the non-substantive changes. For the avoidance of doubt,
in the event of a proposed substantive change in the Program Documents, or any
proposed changes to Accountholder agreements, Financial Product terms and
conditions, statements and notices, adverse action notices, privacy notices,
change of terms notices or consumer disclosures required by Applicable Law, EFS
will submit such materials to Meta for review and approval in accordance with
Section 3.7(b) (Program Documents).
(d)    EFS will implement the Program Documents into Company's systems on the
timeline agreed by the Parties.

Section 3.8    EFS Policies and Procedures.
(a)    EFS will develop the Policies and Procedures applicable to the Program
for Meta's review and approval, which will not be unreasonably withheld. Meta
has the right to require changes to the Policies and Procedures to comply with
Applicable Law.
(b)    For the avoidance of doubt, if any term or condition of this Agreement or
the other Program Contracts conflicts with a similar term or agreement in the
Policies and Procedures, the terms of this Agreement or the other Program
Contract will control.

Section 3.9    Program Infrastructure.
(a)    Compliance Management System. EFS will maintain a compliance risk
management system, including appropriate and necessary internal controls
designed to reasonably ensure that all EFS duties, obligations, and services
provided pursuant to the Program, and the actions of any Distributors
participating in the Program, will conform to Applicable Law, the Policies and
Procedures, this Agreement and the other Program Contracts.
(b)    Quality Control. EFS will maintain such systems and quality controls as
may be necessary to (i) enable Meta to adequately monitor the operations of the
Program, and (ii) react to fraud and promptly, when necessary, respond to and
resolve consumer complaints and inquiries so that risk is managed and complaints
are reasonably addressed.
(c)    System Access. EFS will provide Meta with access to all necessary systems
and data feeds to monitor Program activity, facilitate settlement, balance and
reconcile accounts, monitor for suspicious activity and fraudulent financial
transactions, review application and underwriting decisioning, and comply with
Bank Secrecy Act and OFAC obligations.


20

--------------------------------------------------------------------------------





(d)    Access to Data. Each Party will provide the appropriate tools, records,
reporting and resources to allow for efficient access to Program Information and
transaction data and Account and Applicant level data for Financial Products and
the Legacy Credit Card Accounts, subject to any restrictions under Applicable
Law.
(e)    Accounting System. EFS will continue to maintain, at its sole cost and
expense, a comprehensive accounting and tracking system to accurately and
immediately reflect all applications, Accounts, underwriting decisions for
Emerald Advance, and related information regarding the Program to satisfy the
information requirements of Meta, its regulators and Meta's internal and
external auditors, as described in Schedule 3.1 (Duties and Responsibilities of
the Parties).

Section 3.10    Payment Network Membership. Meta will join and/or maintain
membership in Mastercard or another Payment Network selected by EFS as required
to offer the Financial Products under the Program and maintain the Legacy Credit
Card Accounts. Meta is a member in good standing of Mastercard and has full
authority under applicable Mastercard operating regulations to issue the Emerald
Card and the credit cards associated with the Legacy Credit Card Accounts and to
use and display Mastercard trademarks. Meta will support the sponsorship and
registration of EFS with Mastercard as required by the Payment Network Rules and
will renew EFS's registration annually during the Term. While Meta anticipates
acquiring one or more bank identification numbers and routing transit numbers to
be used exclusively for the Program from Axos upon the execution and/or closing
of the Purchase Agreement, Meta will use commercially reasonable efforts to
promptly obtain dedicated bank identification numbers and a separate routing
transit number for the Program.

Section 3.11    No Transfer of Accounts. Meta will not assign or transfer any
Account to a third party without EFS's prior written consent.

Section 3.12    Insurance.
(a)    EFS will maintain throughout the Term a comprehensive general liability
policy, the limit of which will be no less than $1,000,000 per occurrence. In
addition, EFS will maintain throughout the Term an appropriate cyber insurance
policy or endorsement, the limit of which will be no less than $2,000,000 per
occurrence, providing coverage in the event of loss of Program Customer Data or
Prospect Data by EFS.
(b)    Each policy required by Section 3.12(a) will be carried in the name of
EFS as either the primary or as an additional insured. EFS will provide
certificates of insurance evidencing the existence of such policy or policies on
or prior to the date of this Agreement and from time to time upon request of
Meta.





21

--------------------------------------------------------------------------------







ARTICLE 4
AUTHORITY AND REGULATORY COMPLIANCE

Section 4.1    Program Authority.
(a)    Meta Matters. Meta will have final decision-making authority with respect
to the following matters, subject to EFS's final decision-making authority for
matters described in Section 4.1(b) (EFS Matters):
(i)    compliance of the Financial Products, the Legacy Credit Card Accounts and
the Program with Applicable Law (except HRB Applicable Law);
(ii)    review and approval of Program Documents and Marketing Materials;
(iii)    credit underwriting for Emerald Advance and Refund Advance;
(iv)    use of Meta Licensed Marks;
(v)    Meta's information technology and processing systems; and
(vi)    management and retention of Meta's personnel.
(b)    EFS Matters. Notwithstanding Section 4.1(a) (Meta Matters), EFS will have
final decision-making authority with respect to the following matters:
(i)    compliance with HRB Applicable Law;
(ii)    use of Company Licensed Marks;
(iii)    Company's information technology and processing systems, including
BlockWorks;
(iv)    strategies for marketing the Program, including means, methods and
budget for marketing;
(v)    compliance with respect to tax preparation and changes required by HRB
Applicable Law; and
(vi)    management and retention of EFS personnel.

Section 4.2    Meta Oversight of Program. The Parties acknowledge and agree that
Meta has the right to supervise, monitor and review the Financial Products and
the Legacy Credit Card Accounts under the Program. Accordingly, EFS will
cooperate and assist Meta with its review and oversight of the Program. The cost
of Meta's supervision, monitoring, and review of the Program, whether incurred
directly by Meta or indirectly through Meta's retention of a Meta Service
Provider, will be borne by Meta. The cost of EFS's cooperation and assistance,
as necessary to comply with Applicable Law, will be borne by EFS.

Section 4.3    Meta Compliance Program. Meta, at its expense, will design,
establish and maintain a compliance program to ensure adequate monitoring,
supervision and control over the Program activities that EFS and the
Distributors and Franchisees perform for Meta. The compliance program will
include, at a minimum, the following features:


22

--------------------------------------------------------------------------------





(a)    The Program will be reviewed by Meta's executive management not less
frequently than every two (2) years;
(b)    Meta will designate a compliance officer responsible for the development,
implementation and management of Meta's compliance program;
(c)    Not less frequently than annually, Meta will conduct a compliance risk
assessment for the Program. EFS will assist Meta in developing a true and
comprehensive depiction of actual risks in the Program;
(d)    Not less frequently than annually, Meta's compliance officer will review
the compliance program to determine if EFS and Distributors and Franchisees are
operating in accordance with established Policies and Procedures;
(e)    Meta will conduct an annual internal or external audit review of the
compliance program, which will include a review and update of the training
program and training materials;
(f)    Meta's compliance officer will provide annual written compliance and
audit reports to Meta's senior management. Such reports will include evidence of
appropriate remedial actions taken (or to be taken) to address any identified
deficiencies in the compliance program. Meta will provide a summary of the
compliance and audit results to its board of directors;
(g)    Meta will maintain a review and approval process for all Program
Documents and Marketing Materials used in the Program; and
(h)    Meta will comply with any other requirements or conditions that a
Governmental Authority with jurisdiction over Meta requires with regard to the
Program.

Section 4.4    Consumer Complaint Program. The Parties will maintain a policy
for tracking and recording consumer complaints regarding the Program, including
complaints received by Meta or any Distributor or Franchisee, the initial form
of which is attached as Schedule 4.4 (Initial Complaint Policy), but which may
be amended from time to time by the Parties in accordance with Section 5.4
(Changes to the Financial Products or the Program).

Section 4.5    Regulatory Coordination; Regulatory Actions.
(a)    Regulatory Coordination. The Parties will work together to (i) analyze
pending material changes to Applicable Law, to consider changes to the Program
or Program Documents that may be required by Applicable Law, and discuss
regulatory developments affecting the Program, and (ii) prepare appropriate
responses to requests and inquiries of Governmental Authorities regarding the
Program, subject to Applicable Law regarding the confidentiality of bank
supervisory matters.
(b)    Notification. To the extent permitted by Applicable Law, each Party will
promptly notify the other Party if it receives written notice of, or otherwise
obtains knowledge of, any pending or threatened action, regulatory action, claim
or litigation, proceeding, arbitration, investigation, inquiry or controversy,
at law, in equity or otherwise, against or involving such Party or its
Affiliates, which, if adversely determined, would have an adverse effect on
either Party's ability to perform its obligations under this Agreement or the
other Program Contracts, or may reasonably be expected to result in termination
or limitation of this Agreement or the Program.
(c)    Regulatory Response to Action. If any action or proceeding by a
Governmental Authority or other third party is initiated or threatened against
any Party (i) to prohibit or attempt to prohibit any Party from fulfilling its
obligations under this Agreement, (ii) that would materially impair the economic
benefits that any Party reasonably anticipates from the operation of the
Program, or (iii) that could reasonably be expected to cause material risk to
the Program, the affected Party will promptly notify the other Party, unless
prohibited by Applicable Law, and the other Party will, upon request by the
affected Party, reasonably cooperate and assist the affected Party who is
defending such action or proceeding.

ARTICLE 5
EXCLUSIVITY; NEW PRODUCTS;
CHANGES TO EXISTING PRODUCTS AND PROGRAM

Section 5.1    Meta's Right to Offer Financial Products to Others. Nothing in
this Agreement is intended or will be construed to prohibit or limit Meta's
right to offer financial products and services that are similar to the Financial
Products or the Legacy Credit Card Accounts with or through any Person, as long
as the offering of such products and services is not limited or restricted by
the terms of this Agreement.

Section 5.2    EFS to Offer Meta's Financial Products.
(a)    During the Term, EFS and its Affiliates will not offer and distribute the
following specific financial products at Retail Locations with a
federally-insured depository institution other than Meta:
(i)    a demand deposit (checking), savings, or other consumer asset account,
including a prepaid account, in each case that is offered to the HRB Customer
during tax preparation for the purpose of receiving the HRB Customer's tax
refund generated from that tax preparation event;
(ii)    an open-end, year-round line of credit offered to consumers exclusively
during a promotional period in November, December, or January; or
(iii)    a tax refund-related consumer loan (with or without a finance charge)
that is offered during tax preparation and is designed to be repaid from the tax
refund resulting from that tax preparation event.
(b)    Notwithstanding any other provision of this Agreement, during the Term,
EFS and its Affiliates are permitted to:
(i)    offer through a third party a financial product that Meta suspends
offering pursuant to the terms of Section 5.3(a) (Meta Right to Suspend), after
such cessation;
(ii)    offer financial products or services through a financial marketplace;
(iii)    offer Refund Bonus;
(iv)    offer or facilitate any products or services by or through Affiliates of
EFS doing business under the Wave trademark, including Wave Financial USA, Inc.
and Wave Money, Inc., including accounting or financial products, so long as
such offerings do not materially impair Meta's ability to collect payment on
Refund Advances or Emerald Advances; and
(v)    continue to offer products or services by or through Axos under the
Existing PMA (as contemplated by Article 15 (Rights Upon Termination) of the
Existing PMA) until the closing of the purchase and assumption transaction
contemplated by the Purchase Agreement.

Section 5.3    Rights to Suspend Offering a Financial Product.
(a)    Meta Right to Suspend. Notwithstanding any other provision of this
Agreement, Meta, acting in good faith, may suspend offering a Financial Product,
in one or more jurisdictions or the entire Program Territory, upon at least
ninety (90) days' prior notice to EFS (unless the 90th day falls during a Tax
Season, in which case the required prior written notice period will be extended
until the end of such Tax Season), or a shorter time if required


23

--------------------------------------------------------------------------------





by Applicable Law, a written directive of a Governmental Authority, or, with
respect to Section 5.3(a)(iii), pursuant to a written directive from Meta's
board of directors, if such suspension, in Meta's reasonable belief based upon
written advice of its outside counsel (a copy of which will be provided to EFS),
is required (i) to comply with a change in Applicable Law, (ii) to comply with a
written directive from a Governmental Authority with regulatory authority over
Meta, or (iii) with respect only to Refund Advance, to alleviate a material risk
to the Safety and Soundness of Meta caused by circumstances outside Meta's
control that are likely to result in significant financial losses to Meta absent
such suspension. Before requiring EFS to suspend offering a Financial Product
during a Tax Season, Meta will make commercially reasonable efforts to work with
EFS to make changes to the Financial Product or the distribution of such
Financial Product to address a change in Applicable Law or regulatory objection
(or, in the case of Refund Advance, concerns regarding a material risk to the
Safety and Soundness of Meta) and allow EFS to continue offering the Financial
Product during the Tax Season.
(b)    EFS Right to Suspend. Notwithstanding any other provision of this
Agreement, EFS and its Affiliates have the right in their sole discretion, upon
prior notice to Meta, to suspend offering one or more Financial Products (a
"Suspended Product"), in one or more states (or other jurisdictions), or in the
entire Program Territory, without triggering a termination right under this
Agreement. Following any such suspension, if EFS elects to resume offering any
such Suspended Product during the Term, EFS will offer such Suspended Product
only through Meta.
(c)    EFS Suspension of Refund Advance. If EFS or an Affiliate of EFS
unilaterally elects pursuant to Section 5.3(b) (EFS Right to Suspend) to suspend
offering the Refund Advance product (and such election is not as a result of a
change in Applicable Law, written directive from a Governmental Authority with
regulatory authority over EFS, or a material risk to EFS caused by circumstances
outside EFS's control that are likely to result in a significant financial loss
to EFS absent such suspension), then EFS will pay to Meta an incremental program
management fee as set forth in Schedule 5.3 (Incremental Program Management
Fee).

Section 5.4    Changes to the Financial Products or the Program.
(a)    Any changes to the Financial Products, the Legacy Credit Card Accounts,
or the Program, other than the right to suspend in Section 5.3 (Rights to
Suspend Offering a Financial Product), require the prior written consent of both
Meta and EFS, which consent will not be unreasonably withheld, delayed or
conditioned by either Party. If there are any potential material changes to a
Financial Product, the Legacy Credit Card Accounts, or the Program that either
Party is considering implementing, that Party will notify the other Party of
such potential material changes.
(b)    If a change in Applicable Law or written directive from a Governmental
Authority requires changes to one or more Financial Products, the Legacy Credit
Card Accounts, or the Program, the Parties will cooperate in good faith to
implement such changes in a manner reasonably acceptable to both Parties
consistent with Applicable Law or such


24

--------------------------------------------------------------------------------





written directives from a Governmental Authority. Any such changes will be
implemented within the timeframe required by Applicable Law or the Governmental
Authority.
(c)    Meta and EFS expect that they will agree upon normal course enhancements
or other changes to the Financial Products offered under the Program. While the
Parties acknowledge this Agreement must be modified by written amendment, normal
course changes to the product overviews of each Product Schedule may be made
through the process described in Schedule 3.1 (Duties and Responsibilities of
the Parties).

Section 5.5    New Products.
(a)    EFS and Meta may agree to offer a new financial product or service (a
"New Product") by executing a new product schedule. Upon execution, the New
Product will become a Financial Product and the product schedule for the New
Product will become a Product Schedule, covered by the Program and subject to
the terms of this Agreement.
(b)    Nothing in this Agreement is intended or will be construed to require
(i) either Party to offer or distribute any proposed new product developed by
the other Party; (ii) Meta to offer or distribute through EFS and its Affiliates
and Franchisees any proposed new product that Meta develops; or (iii) either
Party to give the other Party a first look or right of first refusal on any
proposed new product developed by the Party.

ARTICLE 6
THIRD-PARTY SERVICE PROVIDERS

Section 6.1    Vendor Management Program. EFS will develop and maintain a vendor
management program to manage the third parties EFS engages (other than its
Affiliates) to provide services for the Program (the "Vendor Management
Program").  EFS will use its reasonable discretion to choose its service
providers for the Program, subject to the Vendor Management Program. Meta may,
upon at least ten (10) Business Days' prior notice to EFS, audit EFS to ensure
EFS is complying with its Vendor Management Program, provided that Meta will
endeavor to conduct any such audit outside of the Tax Season and in a manner
that is least disruptive to EFS. EFS will onboard, oversee, and manage such
third-party service providers, in accordance with such Vendor Management
Program. The initial Vendor Management Program is attached as Schedule 6.1
(Initial Vendor Management Program), but EFS may update such Vendor Management
Program from time to time with prior notice to Meta, provided such updates do
not materially reduce or diminish EFS's vendor management onboarding or
oversight procedures existing as of the date of this Agreement.

Section 6.2    Service Providers.
(a)    The Material Third-Party Service Providers used by each of Meta and EFS
in connection with the Program are set forth in Schedule 6.2 (Material
Third-Party Service Providers). Any new Material Third-Party Service Provider
added by EFS must be onboarded pursuant to the process set forth in the Vendor
Management Program and any new Material Third-Party Service Provider added by
Meta must be onboarded pursuant to the process described in Meta's equivalent
vendor management program. Upon request by


25

--------------------------------------------------------------------------------





the other Party no more frequently than quarterly, each Party will provide the
other Party an updated list of its Material Third-Party Service Providers.
(b)    Notwithstanding Section 6.1 (Vendor Management Program), the use by a
Party of a Meta Service Provider, EFS Service Provider or Affiliate of a Party,
as applicable, to perform services related to this Program will not relieve such
Party of any of its obligations under this Agreement. Each such Meta Service
Provider, EFS Service Provider or Affiliate of a Party will be held to the same
standards of care as would be applicable to such Party if it were to perform the
service itself. For the avoidance of doubt, any breach of the provisions of this
Agreement by an Affiliate or service provider to a Party will constitute a
breach by such Party as if it had performed the outsourced services itself, and
will be subject to all provisions of this Agreement applicable to such breach,
including the notice and cure provisions set forth in Section 12.1 (EFS Event of
Default), and Section 12.2 (Meta Event of Default).
(c)    The Party engaging any Meta Service Provider, EFS Service Provider, or
Affiliate of a Party, as applicable, will be responsible for (i) all payments to
such Meta Service Provider, EFS Service Provider or Affiliate (ii) ensuring the
performance or non-performance of such Meta Service Provider, EFS Service
Provider or Affiliate as if such performance or nonperformance were that of such
Party, and (iii) requiring such Meta Service Provider, EFS Service Provider or
Affiliate to obtain all necessary permits, licenses, authorizations and
approvals of Governmental Authorities.
(d)    Except as otherwise agreed in writing among Meta, EFS and any third-party
service provider, each Party will continue to manage all third-party
relationships managed by such Party as of the date of this Agreement and deemed
necessary and appropriate for such Party to perform its obligations pursuant to
this Agreement. EFS will continue to be entitled to all incentives and benefits
arising from contracts with third parties, including its existing incentive
agreement with Mastercard.

Section 6.3    International Restrictions. Neither Party will transmit Program
Customer Data outside of the United States without the written consent of the
other Party. EFS is permitted to utilize the servicing functions of the service
providers located outside the United States as set forth in Schedule 6.3 (List
of Internationally Outsourced Service Providers).

ARTICLE 7
AUDIT RIGHTS

Section 7.1    Meta's Audit Rights of EFS.
(a)    Audit of EFS. Upon reasonable advance notice, subject to the
confidentiality provisions set forth in Article 10 (Confidentiality), the EFS
Audit Parties agree to provide to the internal and external auditors and
personnel of Meta reasonable access to the facilities, records and personnel of
the EFS Audit Parties to conduct, at Meta's expense, a review or audit during
normal business hours, in a manner designed to be least disruptive and no more
than once per year (unless otherwise required by a Governmental Authority or as
permitted by Section 7.1(b) (EFS Corrective Plan)), to the extent reasonably
required to verify EFS's


26

--------------------------------------------------------------------------------





compliance with its obligations under this Agreement and to the extent permitted
by Applicable Law. The EFS Audit Parties will fully cooperate and provide to
such auditors, personnel, examiners and agents, in a timely manner, all such
assistance as they may reasonably require in monitoring or verifying compliance
with Applicable Law and the Program Contracts, including providing information
concerning Retail Locations or Program Customers, and will assist Meta in
obtaining any such information from Franchisees. In furtherance of and without
limiting the foregoing, EFS will permit Meta to conduct mystery shopping and
onsite inspections at Retail Locations to audit the offering of the Financial
Products under the Program. Audits conducted by internal personnel will be
conducted at a mutually agreeable time and in a manner that is least disruptive
to the business of the EFS Audit Party being audited. EFS will cooperate with
any examination, inquiry, audit, information request, site visit or the like,
which may be conducted or required by Meta's primary federal regulator or
financial statement auditors. Upon the request of Meta, EFS will enforce any
provisions of its contracts with the EFS Service Providers to require each such
service provider to comply with the terms of this Section 7.1, as applicable to
such service provider. Meta understands that it will not be permitted to access
tax return information, except to the extent that the consumer has consented to
disclose such tax return information to Meta in connection with the Program.
(b)    EFS Corrective Plan. To the extent an audit conducted pursuant to
Section 7.1(a) (Audit of EFS) reveals any error, deficiency or other failure to
perform on the part of the EFS Audit Party that has not otherwise been disputed
by EFS in good faith pursuant to Section 16.2 (Dispute Resolution), EFS will
(i)  upon Meta's request, deliver to Meta, within thirty (30) Business Days
following any such request (unless a shorter timeframe is reasonably deemed
necessary by Meta because of the critical nature of the error, deficiency or
other failure or is required by a Governmental Authority), a written corrective
plan (an "EFS Corrective Plan") that, if followed, is designed to correct the
error, deficiency or other failure to perform, (ii) following the approval of
the EFS Corrective Plan by Meta, promptly execute the EFS Corrective Plan and
(iii) permit Meta to conduct additional follow-up audits as Meta may deem
reasonably necessary for Meta to audit EFS's compliance with this provision,
including the correction of EFS's error, deficiency or other failure to perform.
The reasonable costs and expenses of the first such follow-up audit will be an
expense of EFS, but any additional follow-up audits will be expenses of Meta.

Section 7.2    EFS's Audit Rights of Meta.
(a)    Audit of Meta. Upon reasonable advance notice, subject to the
confidentiality provisions set forth in Article 10 (Confidentiality), Meta
agrees to provide to the internal and external auditors and personnel of EFS or
its Affiliates reasonable access to Meta's facilities, records and personnel to
conduct, at EFS's expense, a review or audit during normal business hours, in a
manner designed to be least disruptive and no more than once per year (unless
otherwise required by a Governmental Authority or as permitted by Section 7.2(b)
(Meta Corrective Plan)), to the extent reasonably required to verify Meta's
compliance with its obligations under this Agreement and to the extent permitted
by Applicable Law. Meta will fully cooperate and provide to such auditors,
personnel, examiners and agents, in a


27

--------------------------------------------------------------------------------





timely manner, all such assistance as they may reasonably require in monitoring
or verifying Meta's compliance with Applicable Law and the Program Contracts.
Audits conducted by internal personnel will be conducted at a mutually agreeable
time and in a manner that is least disruptive to Meta's business. The parties
acknowledge that Meta's primary federal regulator has the exclusive right to
regulate, examine and supervise Meta, and nothing in this Agreement is intended
or will be construed (i) to create any right of any other Governmental Authority
to regulate, examine or supervise Meta, or (ii) that Meta has agreed or
consented to be audited by a Governmental Authority other than Meta's primary
federal regulator. Upon the request of EFS, Meta will enforce any provisions of
its contracts with the Meta Service Providers to require each service provider
to comply with the terms of this Section 7.2, as applicable to such service
provider. The Parties acknowledge and agree that EFS's audit rights do not
extend to Meta's regulatory reports of examination, regulatory communications or
other documents or materials that Meta is prohibited by Applicable Law from
sharing with EFS.
(b)    Meta Corrective Plan. To the extent an audit conducted pursuant to
Section 7.2(a) (Audit of Meta) reveals any error, deficiency or other failure to
perform on the part of Meta that has not otherwise been disputed by Meta in good
faith pursuant to Section 16.2 (Dispute Resolution), Meta will (i) upon EFS's
request, deliver to EFS, within thirty (30) Business Days following any such
request (unless a shorter timeframe is reasonably deemed necessary by EFS
because of the critical nature of the error, deficiency or other failure or is
required by a Governmental Authority), a written corrective plan (a "Meta
Corrective Plan") that, if followed, is designed to correct the error,
deficiency or other failure to perform, (ii) following the approval of the Meta
Corrective Plan by EFS, promptly execute the Meta Corrective Plan and
(iii) permit EFS to conduct additional follow-up audits as EFS may deem
reasonably necessary for EFS to audit Meta's compliance with this provision,
including the correction of Meta's error, deficiency or other failure to
perform. The reasonable costs and expenses of the first such follow-up audit
will be an expense of Meta, but any additional follow-up audits will be expenses
of EFS.

Section 7.3    EFS Audit Plan. The initial EFS Audit Plan for the Program is set
forth on Schedule 7.3 (Initial EFS Audit Plan), which EFS Audit Plan may be
updated by the mutual agreement of the Parties from time to time in the normal
course of business. EFS agrees to implement the EFS Audit Plan as part of EFS's
onsite evaluations of Retail Locations, provide periodic oral updates to Meta of
its oversight activities during the Tax Season at Meta's reasonable request, and
provide the relevant results of said onsite evaluations to Meta after each Tax
Season. To the extent EFS identifies material deficiencies with respect to a
Retail Location's performance of its obligations in connection with the Program,
EFS will take reasonable steps to cause the Retail Location to remediate such
deficiencies as soon as commercially practicable.

Section 7.4    OCC 2013-29. The Parties acknowledge that the relationships
contemplated hereunder fall within the purview of Risk Management Guidance OCC
2013-29, issued by the OCC on October 30, 2013, and all official bulletins
issued by the OCC supplementing OCC 2013-29 (the "Third Party Guidance"). EFS
has provided and will continue to promptly provide to Meta such information
regarding itself, its Affiliates, and the EFS Service Providers as Meta may from
time


28

--------------------------------------------------------------------------------





to time reasonably request, in order to ensure compliance with Meta's
obligations as set forth in the Third Party Guidance.

Section 7.5    OCC Oversight. EFS acknowledges that (i) the performance of
activities by third parties for Meta is subject to OCC examination oversight,
including access to certain work papers, drafts, and other materials; (ii) the
OCC treats as subject to 12 U.S.C. § 1867(c) and 12 U.S.C. § 1464(d)(7)
situations in which a bank arranges, by contract or otherwise, for the
performance of any applicable functions of its operations; and (iii) the OCC has
the authority to examine and to regulate the functions or operations performed
or provided by third parties.

ARTICLE 8
INTELLECTUAL PROPERTY

Section 8.1    Ownership and Licenses of Intellectual Property.
(a)    Each Party and its Affiliates will continue to own all of their
respective Intellectual Property that existed as of the date of this Agreement.
(b)    Each Party and its Affiliates will own all right, title and interest in
the Intellectual Property each of them develops independently of the other Party
or its Affiliates, as applicable, during the Term. To the extent a Party (the
"Acquiring IP Party") acquires any rights in or to such Intellectual Property of
the other Party or its Affiliates (the "IP Owner") (other than by written
agreement of the Parties specifically transferring such rights or interest), the
Acquiring IP Party hereby assigns all such right, title and interest in and to
such Intellectual Property back to the IP Owner. Acquiring IP Party will execute
any documents in connection with such assignment that IP Owner may reasonably
request.
(c)    All Intellectual Property jointly developed by the Parties in connection
with the Program will be owned by EFS; provided, however, that the Refund
Advance underwriting model, and any improvements to such underwriting model,
will be exclusively owned by and is the Confidential Information of Meta.

Section 8.2    Third-Party Intellectual Property. Except as licensed or
otherwise permitted, neither Party may use intellectual property, trade secrets
or other confidential business information of any third party in connection with
the development of the Program Documents and Marketing Materials or in carrying
out its obligations or exercising its rights under this Agreement.

ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1    EFS's Representations, Warranties and Covenants.
Except as set forth in Schedule 9.1 (Exceptions to EFS's Representations and
Warranties), EFS makes the following representations, warranties, and covenants
to Meta, each and all of which will survive the execution and delivery of this
Agreement, and each and all of which will be deemed


29

--------------------------------------------------------------------------------





to be made as of the date of this Agreement and restated and remade on each day
of the Term (except as otherwise stated).
(a)    Corporate Existence. EFS is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
EFS and its Affiliates performing services in connection with this Agreement
have all necessary licenses, permits, consents or approvals from or by, and have
made all necessary notices to, all Governmental Authorities, to the extent
required for EFS's or its Affiliate's business, as applicable, and for the
performance of its obligations under this Agreement and the other Program
Contracts, except where the failure to have such licenses, permits, consents or
approvals would not have Material Adverse Effect with respect to EFS or such
Affiliates, taken as a whole.
(b)    Capacity; Authorization; Validity. EFS has all necessary limited
liability company power and authority to execute and enter into this Agreement
and the other Program Contracts and to perform its obligations under this
Agreement and the other Program Contracts. The execution and delivery of this
Agreement and the other Program Contracts by EFS, and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized and approved by all necessary limited liability company action of
EFS. This Agreement and the other Program Contracts (i) have been duly executed
and delivered by EFS, (ii) constitute the valid and legally binding obligation
of EFS, and (iii) are enforceable against EFS in accordance with their terms
(subject to applicable bankruptcy, insolvency, reorganization, receivership or
other laws affecting the rights of creditors generally and by general equity
principles including those respecting the availability of specific performance).
(c)    No Conflicts. The execution, delivery and performance of this Agreement
by EFS, its compliance with the terms hereof, and its consummation of the
transactions specified herein, will not:
(i)    conflict with, violate, result in the breach of, constitute an event that
could result in a default under, or accelerate the performance required by, the
terms of any material contract, instrument or agreement to which EFS is a party
or by which it or its assets are bound, except for conflicts, breaches and
defaults which would not have a Material Adverse Effect with respect to EFS;
(ii)    conflict with or violate the organizational documents of EFS;
(iii)    violate any HRB Applicable Law or conflict with or require any consent
or approval under any judgment, order, writ, decree, permit or license, to which
EFS is a party or by which it is bound or affected, except to the extent that
such violation or the failure to obtain such consent or approval would not have
a Material Adverse Effect with respect to EFS;
(iv)    require the consent or approval of any other party to any contract,
instrument or commitment to which EFS is a party or by which it is bound, except


30

--------------------------------------------------------------------------------





to the extent that the failure to obtain such consent or approval would not have
a Material Adverse Effect with respect to EFS; or
(v)    require any filing with, notice to, consent or approval of, or any other
action to be taken with respect to, any Governmental Authority, except to the
extent that the failure to obtain such consent or approval would not have a
Material Adverse Effect with respect to EFS.
(d)    No Defaults. EFS is not in default with respect to any contract,
agreement, lease, or other instrument to which it is a party or by which it is
bound, except for defaults which would not have a Material Adverse Effect with
respect to EFS, and EFS has not received any notice of default under any
contract, agreement, lease or other instrument which default or notice of
default would materially and adversely affect the performance by EFS of its
obligations under this Agreement or the other Program Contracts. No EFS Event of
Default under this Agreement has occurred and is continuing.
(e)    Books and Records. All of EFS's records, files and books of account
relating to the Program, including records provided to Meta regarding Account
activities, are in all material respects complete and correct and are maintained
in accordance with Applicable Law.
(f)    No Litigation. Except as may be disclosed in reports filed with the SEC
under the Securities Exchange Act of 1934, as of the date of this Agreement, no
action, claim, litigation, proceeding, investigation, regulatory inquiry or
arbitration is pending, nor, to the knowledge of EFS, has been threatened in
writing against EFS or any of its Affiliates performing services in connection
with this Agreement, at law, in equity or otherwise, before any court, board,
commission, agency or instrumentality of any federal, state, or local government
or of any agency or subdivision thereof or before any arbitrator or panel of
arbitrators, to which EFS (or its Affiliates performing services in connection
with this Agreement) is a party, which, if adversely determined, would have a
Material Adverse Effect with respect to EFS, the Program or other transactions
contemplated by this Agreement.
(g)    Financial Capacity; Due Diligence Materials. EFS has the financial
capacity to perform its obligations under this Agreement. EFS has delivered to
Meta complete and correct copies of its annual unaudited financial statements
and such other items that Meta has requested from EFS in connection with its due
diligence review of EFS (the "EFS Due Diligence Materials"). EFS's financial
statements, as furnished to Meta and subject to any limitations stated therein,
do fairly present the financial condition of EFS, and have been prepared in
accordance with (i) the books and records of EFS, and (ii) generally accepted
accounting principles as in effect in the United States at the time of
preparation.
(h)    Annual Financial Reports. EFS, at its own expense, will provide to Meta,
within one hundred twenty (120) days after the end of each calendar year, annual
unaudited financial statements compiled by EFS.


31

--------------------------------------------------------------------------------






Section 9.2    Meta's Representations and Warranties.
Except as set forth in Schedule 9.2 (Exceptions to Meta's Representations and
Warranties), Meta makes the following representations and warranties to EFS,
each and all of which will survive the execution and delivery of this Agreement,
and each and all of which will be deemed to be made as of the date of this
Agreement and restated and remade on each day of the Term (except as otherwise
stated):
(a)    Corporate Existence. Meta (i) is a national bank duly organized, validly
existing and in good standing under the laws of the United States, and (ii) has
all necessary licenses, permits, consents or approvals from or by, and has made
all necessary notices to, all Governmental Authorities, to the extent required
for Meta's business, and for the performance of its obligations under this
Agreement and the other Program Contracts. Meta is not subject to any regulatory
enforcement action or formal investigation.
(b)    Capacity; Authorization; Validity. Meta has all necessary corporate power
and authority to execute and enter into this Agreement and the other Program
Contracts and to perform its obligations under this Agreement and the other
Program Contracts. The execution and delivery of this Agreement and the other
Program Contracts by Meta, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized and approved by all
necessary corporate action of Meta. This Agreement and the other Program
Contracts (i) have been duly executed and delivered by Meta, (ii) constitute the
valid and legally binding obligation of Meta, and (iii) are enforceable against
Meta in accordance with their terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and by general equity principles including those respecting
the availability of specific performance).
(c)    No Conflicts. The execution, delivery and performance of this Agreement
by Meta, its compliance with the terms hereof, and its consummation of the
transactions specified herein, will not:
(i)    conflict with, violate, result in the breach of, constitute an event that
could result in a default under, or accelerate the performance required by, the
terms of any material contract, instrument or agreement to which Meta is a party
or by which it or its assets are bound, except for conflicts, breaches and
defaults which would not have a Material Adverse Effect with respect to Meta;
(ii)    conflict with or violate the charter or bylaws of Meta;
(iii)    violate any Applicable Law or conflict with or require any consent or
approval under any judgment, order, writ, decree, permit or license, to which
Meta is a party or by which it is bound or affected, except to the extent that
such violation or the failure to obtain such consent or approval would not have
a Material Adverse Effect with respect to Meta;


32

--------------------------------------------------------------------------------





(iv)    require the consent or approval of any other party to any contract,
instrument or commitment to which Meta is a party or by which it is bound,
except to the extent that the failure to obtain such consent or approval would
not have a Material Adverse Effect with respect to Meta; or
(v)    require any filing with, notice to, consent or approval of, or any other
action to be taken with respect to, any Governmental Authority, except to the
extent that the failure to obtain such consent or approval would not have a
Material Adverse Effect with respect to Meta.
(d)    No Defaults. Meta is not in default with respect to any contract,
agreement, lease, or other instrument to which it is a party or by which it is
bound, except for defaults which would not have a Material Adverse Effect with
respect to Meta, and Meta has not received any notice of default under any
contract, agreement, lease or other instrument which default or notice of
default would materially and adversely affect the performance by Meta of its
obligations under this Agreement or the other Program Contracts. No Meta Event
of Default under this Agreement has occurred and is continuing.
(e)    Books and Records. All of Meta's records, files and books of account
relating to the Program, including records provided to EFS regarding Account
activities, are in all material respects complete and correct and are maintained
in accordance with Applicable Law.
(f)    No Litigation. Except as may be disclosed in reports filed with the SEC
under the Securities Exchange Act of 1934, as of the date of this Agreement, no
action, claim, litigation, proceeding, investigation, regulatory inquiry or
arbitration is pending, nor, to the knowledge of Meta, has been threatened in
writing against Meta, at law, in equity or otherwise, before any court, board,
commission, agency or instrumentality of any federal, state, or local government
or of any agency or subdivision thereof or before any arbitrator or panel of
arbitrators, to which Meta is a party, which, if adversely determined, would
have a Material Adverse Effect with respect to Meta, the Program or other
transactions contemplated by this Agreement.
(g)    Financial Capacity. Meta has the financial capacity to perform its
obligations under this Agreement.

ARTICLE 10
CONFIDENTIALITY

Section 10.1    Confidential Information.
(a)    "Confidential Information" of a Party means (i) information that is
provided by or on behalf of such Party to the other Party, its Affiliates,
Franchisees or third-party service providers, in connection with the Program, or
(ii) information about such Party, its Affiliates, Franchisees, third-party
service providers, or their respective businesses or employees, that is
otherwise obtained by the other Party in connection with the Program, in each
case including: (A) information concerning Program marketing, Marketing


33

--------------------------------------------------------------------------------





Materials, marketing plans, objectives and results; (B) information regarding
business systems, methods, processes, financing data, and products;
(C) information unrelated to the Program obtained by the other Party in
connection with this Agreement, including by accessing or being present at the
business location of the other Party; (D) proprietary technical information,
including source and object codes; (E) competitive advantages and disadvantages,
technological development, sales volume(s), merchandise mix, business
relationships and methods of transacting business, product design, product
features and functionalities, operational and data processing capabilities, and
systems software and hardware and the documentation thereof; (F) other
information regarding the business or affairs of the other Party or its
Affiliates or the transactions contemplated by this Agreement that such other
Party or its Affiliates reasonably considers confidential or proprietary; and
(G) any copies, excerpts, summaries, analyses or notes of the foregoing, and any
information derived from the foregoing.
(b)    "Confidential Information" does not include information that (i) is or
becomes publicly known without breach of this Agreement, or (ii) either Party or
its Affiliates, EFS Service Providers or Meta Service Providers, as applicable,
(A) already knows, at the time it is disclosed, (B) receives from a third party
permitted to disclose it without restriction, or (C) develops independently
without use of Confidential Information.

Section 10.2    Limits on Access, Use and Disclosure of Confidential
Information.
(a)    EFS will comply, and will cause its Affiliates and EFS Service Providers,
and each of their respective directors, officers, employees, agents and
representatives to comply, with the confidentiality provisions of this Section
10.2, subject to the provisions of Section 10.5 (EFS's Right to Collect, Access,
Use, and Disclose Program Information) regarding Program Information.
(b)    Meta will comply, and will cause is Affiliates and Meta Service
Providers, and each of their respective directors, officers, employees, agents
and representatives to comply, with the confidentiality provisions of this
Section 10.2, subject to the provisions of Section 10.6 (Restrictions on Meta's
Use and Disclosure of Program Information) regarding Program Information.
(c)    A Party to this Agreement may not access, use or disclose Confidential
Information of the other Party except:
(i)    as expressly permitted by this Agreement or any other Program Contract;
(ii)    to perform its or their obligations or enforce its or their rights with
respect to the Program, this Agreement or any other Program Contract;
(iii)    to respond to a Regulatory Request in compliance with Section 10.3
(Regulatory Requests);


34

--------------------------------------------------------------------------------





(iv)    as required by any Applicable Law (including the Securities Act of 1933,
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder); or
(v)    with the prior written consent of the other Party.
(d)    Each Party will limit access to the other Party's Confidential
Information to its employees, consultants, Affiliates, and service providers
that have a reasonable need to access such Confidential Information in
connection with the Program or for purposes permitted by this Agreement. The
Party providing access to the other Party's Confidential Information will be
liable for the acts or omissions of individuals referred to in the preceding
sentence with respect to such Confidential Information.
(e)    Each Party will make each of its respective employees or independent
contractors assigned to assist on matters relating to or in connection with the
Program or this Agreement aware of the confidentiality provisions of this
Article 10 (Confidentiality), to the extent applicable to such Party.

Section 10.3    Regulatory Requests. If a Party receives a Regulatory Request to
disclose any Confidential Information of the other Party, such Party receiving
the Regulatory Request will, to the extent permitted by Applicable Law:
(a)    notify the other Party of such Regulatory Request promptly after its
receipt;
(b)    consult with the other Party with respect to such Regulatory Request; and
(c)    if disclosure is required by Applicable Law, at the other Party's request
and expense, reasonably cooperate with the other Party in any attempt by the
other Party to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the Confidential Information of the
other Party.

Section 10.4    Disposition of Confidential Information. Upon the termination or
expiration of this Agreement, each Party will maintain any Confidential
Information it is permitted to retain in accordance with the terms of this
Agreement and Applicable Law and will dispose of any Confidential Information
(other than any Confidential Information such Party is permitted to retain, use
or disclose after the Term) in accordance with the other Party's reasonable
instructions. Each Party will use commercially reasonable measures designed to
properly dispose of the Confidential Information, whether in paper, electronic,
or other form, so that the information cannot practicably be read or
reconstructed.

Section 10.5    EFS's Right to Collect, Access, Use, and Disclose Program
Information. Notwithstanding any other provisions of this Agreement or any other
Program Contract, during and after the Term, EFS and its Affiliates may collect,
access, use and disclose Program Information to the fullest extent permitted by
Applicable Law, regardless of who owns the Program Information or whether it is
otherwise considered Confidential Information, so long as the use and disclosure
of such information does not involve the sale of Program Customer Data to any
third party in a


35

--------------------------------------------------------------------------------





manner that would impose additional state law data privacy obligations on Meta
above and beyond what is required by GLBA.

Section 10.6    Restrictions on Meta's Use and Disclosure of Program
Information. Notwithstanding any other rights they may have at law or by
contract relating to the use or disclosure of Program Information, during and
after the Term, Meta, its Affiliates and Meta Service Providers will not
collect, access, use or disclose Program Information (including that which Meta
owns) for any purpose except:
(a)    to perform its or their obligations or enforce its or their rights with
respect to the Program, this Agreement or any other Program Contract (including
for fraud prevention and Bank Secrecy Act monitoring purposes);
(b)    to respond to a Regulatory Request in compliance with Section 10.3
(Regulatory Requests);
(c)    as required by any Applicable Law (including the Securities Act of 1933,
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder); or
(d)    with the prior written consent of EFS.

Section 10.7    Unauthorized Use or Disclosure. The Parties agree that any
unauthorized use or disclosure of Confidential Information may cause immediate
and irreparable harm to the other Party for which damages may not constitute an
adequate remedy, and that injunctive relief may be warranted in addition to any
other remedies the other Party may have at law or in equity, all of which are
cumulative and in addition to any rights and remedies available by contract,
law, rule, regulation or order. Each Party agrees (i) to promptly advise the
other Party in writing of any unauthorized misappropriation, disclosure or use
of the Confidential Information in violation of such Party's obligations under
this Agreement which may come to its attention and (ii) to take appropriate
steps, at its own expense, as reasonably requested by the other Party, to limit,
stop or otherwise remedy such misappropriation, disclosure or use.

Section 10.8    Information Screen. Meta agrees, on behalf of itself and its
Affiliates and Meta Service Providers, that Program Information will not be
collected, accessed, used or disclosed to, or used for the benefit of, other
third parties offering Meta's products or services. Meta will implement
procedures that prohibit Meta from using or disclosing any Program Information
or solutions created specifically for EFS or the Program with other third
parties offering Meta's products; provided, however, that this Section 10.8 does
not prohibit Meta from using Program Customer Data as permitted by Applicable
Law for the limited purpose of identifying and preventing instances of consumer
fraud.

Section 10.9    Participation in Refund Verification Programs. To the extent
permitted by Applicable Law, Meta and EFS, as program manager for Meta, may
participate in IRS and state refund verification and antifraud programs, and may
disclose Program Information to the IRS, state departments of revenue and the
Identity Theft Tax Refund Fraud – Information Sharing and Analysis


36

--------------------------------------------------------------------------------





Center (IDTTRF-ISAC) of the Financial Services – Information Sharing and
Analysis Center (FS-ISAC).

ARTICLE 11
PRIVACY AND DATA SECURITY

Section 11.1    Privacy.
(a)    Each Party will comply with Applicable Law relating to the use and
disclosure of Program Customer Data and Prospect Data, including the applicable
terms and provisions of GLBA and the Code. Each Party will implement and
maintain appropriate administrative, technical, and physical safeguards to
protect the security, confidentiality, and integrity of all Program Customer
Data and Prospect Data.
(b)    In furtherance of and without limiting the foregoing, the Parties agree
to, in good faith, jointly develop and prepare, and comply with, Meta's privacy
notice applicable to the Program (the "Privacy Notice"), which Privacy Notice
will permit the broadest rights allowable under Applicable Law for Meta's
sharing of Program Customer Data and Prospect Data with EFS and EFS's
Affiliates. To the extent Applicable Law requires Meta to afford Program
Customers and Prospective Customers a means of opting-out of such sharing, EFS
is responsible for managing and honoring any opt-out requests received from
Program Customers and Prospective Customers with respect to Meta's Privacy
Notice in compliance with Applicable Law.
(c)    Each Party will ensure that any third party (other than attorneys,
accountants and any third-party advisors that are bound by a professional duty
of confidentiality to such Party) to whom Program Customer Data or Prospect Data
is transferred or made available by or on behalf of such Party signs a written
contract with such Party in which the third party agrees: (i) to restrict its
use of Program Customer Data and Prospect Data, as applicable, to the use
specified in the agreement between the Party and such third party (which use
must be in compliance with the Party's permitted uses of the information,
including as provided in Article 10 (Confidentiality) and this Article 11
(Privacy and Data Security)); (ii)  to comply with all Applicable Law and
Payment Network Rules and the Privacy Notice; and (iii) to implement and
maintain appropriate administrative, technical and physical safeguards to
protect the security, confidentiality and integrity of all Program Customer Data
and Prospect Data, including compliance with the provisions of the Data Security
Requirements.
(d)    A Party will not be obligated to take any action that such Party
reasonably believes in good faith would cause, or is reasonably likely to cause,
any Party to violate the Privacy Notice, any Payment Network Rules, GLBA, the
Code or any other Applicable Law, or that would cause any Party to become a
"consumer reporting agency" for purposes of the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq.

Section 11.2    Data Security.
(a)    Protection of Program Customer Data. Each Party will establish, maintain
and implement an information security program, including appropriate
administrative,


37

--------------------------------------------------------------------------------





technical and physical safeguards, that is designed to meet the objectives of
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information, including, to: (i) ensure the security and confidentiality of
Program Customer Data and Prospect Data, as applicable; (ii) protect against any
reasonably anticipated threats or hazards to the security or integrity of
Program Customer Data or Prospect Data; (iii) protect against unauthorized
access to or use of Program Customer Data or Prospect Data that could result in
substantial harm or inconvenience to any Program Customer or Prospective
Customer; and (iv) ensure the proper disposal of Program Customer Data and
Prospect Data, as applicable (the "Data Security Requirements"). Each Party will
use the same degree of care in protecting Program Customer Data and Prospect
Data against unauthorized disclosure as it accords to its own confidential
customer information, but in no event less than a reasonable standard of care.
(b)    Data Breach Investigation. A Party that suffers an actual or suspected
Data Breach of the information systems it maintains (the "Affected Party")
agrees to take action promptly, at its own expense, to investigate the actual or
suspected Data Breach and, if an actual Data Breach is confirmed, to identify
and mitigate the effect of the Data Breach and implement reasonable and
appropriate measures in response. The Affected Party will permit the other Party
to conduct, or alternatively the other Party may require the Affected Party to
engage a qualified third party reasonably approved by the Affected Party to
conduct, an investigation of an actual or suspected Data Breach; provided,
however, that such investigation may not unreasonably interfere with the
investigation being conducted by the Affected Party or the operations of the
Affected Party. The Affected Party will pay for the reasonable costs of its
investigation and any required notifications, which notification will be
mutually agreed upon by the Parties (such agreement not to be unreasonably
withheld), or other remediation it reasonably deems necessary.
(c)    Notice of Data Breach. Each Party will notify the other Party promptly,
and in any event within twenty-four (24) hours, following discovery or
notification of any actual or suspected Data Breach of the information systems
it maintains (including through third-party service providers or Affiliates)
that access, process or store Program Customer Data or Prospect Data. To the
fullest extent permitted by Applicable Law, the Affected Party also will provide
the other Party with information reasonably requested by the other Party
regarding such Data Breach to assist such other Party in implementing its
information security response program and, if applicable, in notifying affected
Program Customers and Prospective Customers, as applicable, as well as other
third parties, if required by Applicable Law.
(d)    Costs. The Affected Party will reimburse the other Party for its
reasonable out-of-pocket expenses incurred as a result of the Data Breach. For
the purposes of this provision, reasonable out-of-pocket expenses means the cost
of ID monitoring services (for twelve (12) months or such longer period as
required by Applicable Law) for affected Program Customers and Prospective
Customers who choose to enroll, and any costs associated with mailing required
notices to affected Program Customers and Prospective Customers.


38

--------------------------------------------------------------------------------





(e)    Processor Audit Reports. EFS will cause the Processor to provide to Meta,
on an annual basis, its Independent Service Auditor's Report – SOC1 Type II, as
defined in the American Institute of Certified Public Accountants (AICPA's)
Statement on Standards for Attestation Engagements ("SSAE") No. 18, Reporting on
Controls at a Service Organization. To the extent material deficiencies are
identified in any SSAE performed on the Processor, EFS will require the
Processor to remediate such deficiencies as soon as commercially practicable.
(f)    PCI-DSS Compliance. EFS and Processor will be assessed on an annual basis
for compliance with PCI-DSS, such assessment to be performed by a qualified
security assessor approved by the PCI Security Standards Council. Promptly upon
completion of such assessment, EFS will, and will cause Processor to, provide a
copy thereof to Meta.

Section 11.3    Disaster Recovery. Each Party agrees to maintain a disaster
recovery plan, which it will test regularly, but at a minimum one time per
calendar year, as well as systems, equipment, facilities and trained personnel,
that will enable it to perform its essential obligations under this Agreement
consistent with such Party's disaster recovery plan continuously through a
disaster. Either Party may request the other Party to make a summary of its
disaster recovery plan available for review. Either Party may make changes to
its disaster recovery plan from time to time without the other Party's consent;
provided that such changes do not materially decrease the level of protection
offered by the disaster recovery plan.

ARTICLE 12
EVENTS OF DEFAULT

Section 12.1    EFS Event of Default. The occurrence of any one or more of the
events specified in this Section 12.1 (regardless of the reason therefor) with
respect to EFS constitutes an "EFS Event of Default":
(a)    Failure to Make Payment when Due. EFS or any Affiliate of EFS fails to
make a payment of $100,000 or more that is due and payable pursuant to this
Agreement or any other Program Contract and is not disputed in good faith, and
such failure remains unremedied for a period of five (5) Business Days after
Meta has made written demand for such payment;
(b)    Failure to Settle. Notwithstanding Section 12.1(a) (Failure to Make
Payment when Due), if EFS fails to settle any amount due from it within three
(3) Business Days after delivery of a Monthly Product Statement showing an
amount due from EFS;
(c)    Breach of Representations, Warranties, and Covenants. (i) Any
representation or warranty of EFS or any Affiliate of EFS in this Agreement or
any other Program Contract is breached and fails to be true and correct in any
material respect as of the date when made or reaffirmed, or (ii) EFS or any
Affiliate of EFS fails to perform any material covenant or other agreement
contained in this Agreement or any other Program Contract and the same remains
uncured for a period of thirty (30) days after Meta provides written notice
thereof; and in either case, such breach or failure has a Material Adverse
Effect on Meta or the Program; and


39

--------------------------------------------------------------------------------





(d)    Solvency. EFS (i) is not Solvent; (ii) admits in writing its inability to
pay its debts generally; (iii) makes a general assignment for the benefit of its
creditors; (iv) has any proceeding instituted by or against it seeking to
adjudicate it as bankrupt or insolvent or seeking liquidation, reorganization or
any similar alternative under any law relating to bankruptcy or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver or other similar official for it or for any substantial part of its
property, and, in the case of any proceeding instituted against it (but not
instituted by it), either such proceeding remains undismissed or unstayed for a
period of thirty (30) days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver or other similar official for, it or any substantial part of its
property) occurs; or (v) takes any corporate action to authorize any of the
actions set forth in clause (iii) or (iv) of this Section 12.1(d).

Section 12.2    Meta Event of Default. The occurrence of any one or more of the
events specified in this Section 12.2 (regardless of the reason therefor) with
respect to Meta constitutes a "Meta Event of Default":
(a)    Failure to Make Payment when Due. Meta fails to make a payment of
$100,000 or more that is due and payable pursuant to this Agreement or any other
Program Contract and is not disputed in good faith, and such failure remains
unremedied for a period of five (5) Business Days after EFS has made written
demand for such payment;
(b)    Failure to Settle. Notwithstanding Section 12.2(a) (Failure to Make
Payment when Due), if Meta fails to settle (i) any amount due from it within
three (3) Business Days after delivery of a Monthly Product Statement showing an
amount due from Meta or (ii) any Payment Network transaction on the date
settlement is due, provided such failure was not caused by EFS's failure to
perform its settlement obligations under this Agreement;
(c)    Breach of Meta's Representations, Warranties, and Covenants. (i) Any
representation or warranty of Meta in this Agreement or any other Program
Contract is breached and fails to be true and correct in any material respect as
of the date when made or reaffirmed, or (ii) Meta fails to perform any material
covenant or other agreement contained in this Agreement or any other Program
Contract and the same remains uncured for a period of thirty (30) days after EFS
provides written notice thereof; and in either case, such breach or failure has
a Material Adverse Effect on EFS or the Program;
(d)    Solvency. Meta (i) is not Solvent; (ii) admits in writing its inability
to pay its debts generally; (iii) makes a general assignment for the benefit of
its creditors; (iv) has a receiver appointed (or sought to be appointed) by
Meta's primary federal regulator or has any proceeding instituted by or against
it seeking to adjudicate it as bankrupt or insolvent or seeking liquidation,
reorganization or any similar alternative under any law relating to bankruptcy
or relief of debtors, or seeking the entry of an order for relief; or (v) takes
any corporate action to authorize any of the actions set forth in clause (iii)
or (iv) of this Section 12.2(d);


40

--------------------------------------------------------------------------------





(e)    Undercapitalization. Meta is deemed to be less than well capitalized or
determined to be in a troubled condition within the meaning of Section 38 of the
Federal Deposit Insurance Act by the appropriate federal banking agency having
primary supervisory jurisdiction over Meta; and
(f)    Regulatory Prohibition. Meta is prohibited from (i) issuing a Financial
Product; or (ii) accepting Emerald Card deposits, in either case, due to Meta's
financial condition, Meta's failure to perform its obligations under this
Agreement, or Meta's failure to comply with Applicable Law.

ARTICLE 13
TERM AND TERMINATION

Section 13.1    Term. The initial term of this Agreement will commence on the
date of this Agreement and end on June 30, 2023, unless earlier terminated as
provided herein (the "Initial Term"); provided, however, that notwithstanding
any other provision of this Agreement or any other Program Contract, Meta will
not begin offering Financial Products and EFS will not begin servicing Financial
Products and Legacy Credit Card Accounts until the Effective Date. This
Agreement will automatically renew for additional one (1) year periods (each, a
"Renewal Term") at the end of the Initial Term and each Renewal Term, unless
either Party gives written notice to the other Party of its intent not to renew
this Agreement no later than six (6) months prior to the end of the Initial Term
or the then current Renewal Term, or unless earlier terminated as provided
herein. The Initial Term plus all Renewal Terms constitute the "Term" of this
Agreement. For the avoidance of doubt, because Meta will not begin offering the
Financial Products and EFS will not begin servicing the Financial Products until
the Effective Date, the obligations of the Parties that relate to the offering
and servicing of the Financial Products, including any obligations to make
payments with respect to the Financial Products (other than costs Meta incurs
prior to the Effective Date to set up a separate BIN and RTN to support the
Program), do not become effective until the Effective Date.

Section 13.2    Mutual Termination Rights.
(a)    Events of Default. Each Party has the right to terminate this Agreement,
in whole, but not in part, upon not less than ten (10) days' prior written
notice if any Event of Default with respect to the other Party has occurred and
is continuing.
(b)    Force Majeure Event. If a Force Majeure Event with respect to a Party has
occurred that materially prevents or impedes the other Party's performance
hereunder and such Force Majeure Event continues for a period of more than
thirty (30) days, the other Party will have the right to terminate this
Agreement by providing written notice to the Party experiencing the Force
Majeure Event, such termination to be effective on the date specified in such
notice.
(c)    Required by Governmental Authority. Either Party has the right to
terminate this Agreement, in whole but not in part, upon at least ninety (90)
days' prior written notice to the other Party (unless the 90th day falls during
a Tax Season, in which case the required prior written notice period will be
extended and this Agreement will not terminate until the end of such Tax Season,
or such shorter time as may be required by the Government Authority), if any
Governmental Authority with jurisdiction over such Party directs such Party in
writing to terminate this Agreement or any other Program Contract, or to cease
or materially limit the exercise or performance of such Party's obligations
under this Agreement or any other Program Contract; provided, however, that such
directive was not caused by the terminating Party's breach of or failure to
perform its obligations under this Agreement or the other Program Contracts;
provided, further, that to the extent practicable under the circumstances, prior
to any such termination, the terminating Party has negotiated in good faith with
the Governmental Authority and the other Party to determine if the impacted
Financial Products or the Program may be changed in a manner that would be
reasonably satisfactory to the Governmental Authority and to both Parties.
(d)    Material Change in Applicable Law. Either Party has the right to
terminate this Agreement, in whole but not in part, upon ninety (90) days' prior
written notice to the other Party (unless the 90th day falls during a Tax
Season, in which case the required prior written notice period will be extended
and this Agreement will not terminate until the end of such Tax Season, or such
shorter time as may be required by Applicable Law), if any material change to
Applicable Law occurs which prohibits or has a Material Adverse Effect upon such
Party's ability to offer the Financial Products or perform its obligations under
this Agreement or any other Program Contract; provided, however, that to the
extent practicable under the circumstances, prior to any such termination, the
terminating Party has negotiated in good faith with the other Party to determine
if the Financial Products or the Program can be modified in such a way as to be
reasonably satisfactory to both Parties and in compliance with the change of
Applicable Law; provided, further, that if a change of Applicable Law occurs
that impacts only a particular state or states (or other jurisdiction), but does
not otherwise prohibit or have a Material Adverse Effect upon such Party's
ability to offer the Financial Products or perform its obligations under this
Agreement or any other Program Contract in other states (or other jurisdiction),
then the Parties agree that such termination will apply solely with respect to
the impacted state or states (or other jurisdiction).

Section 13.3    Durbin Regulatory Event Termination. Meta will promptly notify
EFS if a Durbin Regulatory Event has occurred. If a Durbin Regulatory Event
occurs, EFS has the right at any time, in its sole discretion, to terminate this
Agreement, in whole but not in part, upon thirty (30) days' prior written notice
to Meta.

Section 13.4    Rights Upon Suspension of Offering Financial Products.
(a)    If Meta suspends offering any Financial Product pursuant to Section
5.3(a) (Meta Right to Suspend), then EFS, in its sole discretion, may suspend
offering any other Financial Product or terminate this Agreement.
(b)    If EFS suspends offering the Emerald Card or Refund Transfer pursuant to
Section 5.3(b) (EFS Right to Suspend), then Meta, in its sole discretion, may
suspend offering the Emerald Advance or Refund Advance, or both; provided,
however, that if EFS only suspends offering the Emerald Card or Refund Transfer
in one or more states or other jurisdictions pursuant to Section 5.3(b) (EFS
Right to Suspend), then Meta will have no


41

--------------------------------------------------------------------------------





right under this Section 13.4(b) to suspend offering a Financial Product, except
with respect to those states or jurisdictions where such suspension has
occurred.

ARTICLE 14
TRANSITION RIGHTS

Section 14.1    EFS Purchase Option.
(a)    If this Agreement expires in accordance with its terms or is terminated
early for any reason (including as a result of any Event of Default), or is
reasonably expected to terminate or expire within the next six (6) months, then
EFS will have the option (the "EFS Purchase Option") to arrange for a
federally-insured depository institution selected by EFS (a "Nominated
Purchaser") to purchase and assume some or all of the Accounts associated with
the Program and certain Other Program Assets (such Accounts and the Other
Program Assets to be so purchased, the "Purchased Meta Accounts"), free and
clear of all liens, claims and encumbrances created by Meta, and to assume the
payment and performance of all of the obligations and other liabilities (or take
such other steps as are outlined herein such as the duty to pay over receipts
received in connection with transferred Refund Advances) relating to the
Purchased Meta Accounts after the closing date of such purchase and assumption.
EFS will notify Meta in writing of its intent to exercise the EFS Purchase
Option and of the Nominated Purchaser's intent to purchase and assume the
Purchased Meta Accounts (an "Exercise Notice") at any time either during the
Term or up to one hundred eighty (180) days after the Termination Date (the
"Purchase Option Exercise Period").
(b)    Meta will act in good faith and cooperate with EFS and the Nominated
Purchaser, and will use commercially reasonable efforts to ensure that there is
an orderly and prompt transition of the Program from Meta to the Nominated
Purchaser. Meta will cooperate with EFS and the Nominated Purchaser in good
faith to consummate the purchase and assumption transaction on the timeline
reasonably determined by EFS. EFS will have the right to designate a substitute
or replacement Nominated Purchaser. For the avoidance of doubt, the Parties
acknowledge that the obligation to cooperate regarding the transfer of the
Purchased Meta Accounts will apply at any time, including during the Term, to
ensure a smooth and orderly transition as soon as possible on or after the
Termination Date. Further, during the Term, EFS may have discussions and
negotiate with one or more federally-insured depository institutions about
becoming the Nominated Purchaser and may enter into contracts with a
federally-insured depository institution to take over the Program, provided that
the contracts do not becomes effective until after the Term.
(c)    If EFS does not provide the Exercise Notice to Meta before the expiration
of a Purchase Option Exercise Period, then the EFS Purchase Option will expire.
If EFS determines not to exercise the EFS Purchase Option, then EFS will provide
Meta with a written notice of no interest (a "No Interest Notice").
(d)    If the EFS Purchase Option is exercised, Meta and EFS will act in good
faith and use commercially reasonable efforts to consummate the purchase and
assumption of the Purchased Meta Accounts as promptly as reasonably possible, in
accordance with the terms of this Agreement and the timeline reasonably
determined by EFS. EFS will notify


42

--------------------------------------------------------------------------------





the Nominated Purchaser of EFS's expectation that the Nominated Purchaser will
use commercially reasonable good faith efforts to consummate the purchase and
assumption of the Purchased Meta Accounts in accordance with the terms of this
Agreement. Meta and EFS will cooperate, and EFS will obtain the Nominated
Purchaser's commitment to cooperate, with respect to filing all regulatory
applications and obtaining all regulatory approvals required to consummate such
transaction in a timely manner.
(e)    If EFS (i) provided Meta a No Interest Notice, (ii) failed to timely
exercise the EFS Purchase Option, (iii) exercised the EFS Purchase Option,  but
the purchase and assumption transaction failed to close within the time
specified in Section 14.4(a) (Purchase and Assumption Agreement; Regulatory
Approvals), or (iv) exercised the EFS Purchase Option as to less than all of the
Accounts, then the Accounts that remain at Meta will be liquidated pursuant to
the provisions of Section 14.6 (Wind-Down).
(f)    For the avoidance of doubt, EFS may participate with the Nominated
Purchaser in the transactions contemplated hereunder, but EFS has no obligation
to purchase and assume the Purchased Meta Accounts for itself.

Section 14.2    Evaluation Data. Meta will cooperate with EFS to provide EFS and
the Nominated Purchaser with access (subject to customary confidentiality
agreements) to all Program Information reasonably requested by the Nominated
Purchaser and not otherwise in the possession of EFS for the sole purpose of due
diligence regarding the transfer of the Accounts. Likewise, subject to customary
confidentiality agreements, Meta agrees that EFS may provide Program Information
in its possession to the Nominated Purchaser as reasonably requested by the
Nominated Purchaser. This Section 14.2 will equally apply to any Person being
evaluated by EFS as a potential Nominated Purchaser.

Section 14.3    Purchase Price.
(a)    If EFS issues an Exercise Notice, the purchase price for the Purchased
Meta Accounts ("Purchase Price") will be calculated based on the following
assumptions:
(i)    the deposits associated with Emerald Card, Emerald Savings and Refund
Transfer accounts will be valued at book value (taking into account any negative
balances);
(ii)    the Emerald Advances will be valued at fair value (as described in the
Participation Agreement); provided, that for the avoidance of doubt, if Meta has
not retained any economic interest in such Emerald Advances (e.g., because
Participant has purchased a 100% participation interest), the fair value will be
zero dollars ($0);
(iii)    the Refund Advances will be transferred, and the Nominated Purchaser
will agree to remit to Meta any payments received on such Refund Advances from
the closing date through December 31 of the calendar year in which the closing
occurs and provide necessary reporting of such payments;


43

--------------------------------------------------------------------------------





(iv)    the Legacy Credit Card Accounts will be valued at zero dollars ($0)
(because Participant has purchased a 100% participation interest); and
(v)    the Other Program Assets owned by Meta will be valued at one dollar
($1.00) and no value will be assigned to goodwill.
(b)    The net Purchase Price will be determined as of the Meta Accounts
Transfer Date. In the event of a dispute in the determination of fair value or
book value of any Purchased Meta Accounts, the parties will rely on the
determination of an independent accounting firm to be selected by Meta, EFS, and
the Nominated Purchaser. The pricing for the Purchased Meta Accounts is intended
to be consistent with the pricing for any purchase and assumption by Meta of
Purchased Accounts under the Purchase Agreement.

Section 14.4    Purchase and Assumption Agreement; Regulatory Approvals.
(a)    After EFS has delivered the Exercise Notice, Meta, EFS and the Nominated
Purchaser will promptly negotiate in good faith, execute, and deliver all
necessary agreements and other documentation customary for a purchase and
assumption transaction, including a purchase and assumption agreement covering
the Purchased Meta Accounts, which agreements may require each of Meta, EFS and
the Nominated Purchaser to agree to certain representations, warranties,
covenants, indemnities, transition services and other terms and conditions usual
and customary for a transaction of this kind. All such agreements will be in a
form reasonably acceptable to the Parties. Meta, EFS and the Nominated Purchaser
will in good faith use commercially reasonable efforts to expeditiously finalize
required agreements and other required documentation and to consummate the
transfer of the Purchased Meta Accounts as soon as commercially practicable.
Unless the Nominated Purchaser requires otherwise, such purchase and assumption
agreement will provide for a closing of the transaction within one hundred
eighty (180) days from the time of execution of the purchase and assumption
agreement, subject to customary closing conditions (provided, if the 180th day
falls during a Tax Season, the closing will be extended until the date thirty
(30) days after the end of such Tax Season). If any required regulatory approval
has not been obtained by the applicable closing period described in the
preceding sentence, EFS may extend the closing date for an additional ninety
(90) days provided the Nominated Purchaser agrees to such extension.
(b)    Meta, EFS and the Nominated Purchaser will cooperate and work together in
good faith to promptly obtain all required regulatory approvals for the
transaction.

Section 14.5    Duties After Termination.
(a)    Notwithstanding the expiration or termination of this Agreement, in order
to facilitate an orderly transition or wind-down of the Financial Products, the
Legacy Credit Card Accounts, and the Program, and avoid any disruption to
Program Customers, except as otherwise required by Applicable Law or a
Governmental Authority or mutually agreed upon by the Parties, the rights and
obligations of the Parties under this Agreement will continue until the
consummation of the transfer of the Purchased Meta Accounts to the


44

--------------------------------------------------------------------------------





Nominated Purchaser or the completion of the wind-down, as applicable. During
such time, subject to Meta's suspension rights for the reasons described in
Section 5.3(a) (Meta Right to Suspend):
(i)    at EFS's option, Meta will continue to offer, and EFS will continue to
facilitate and service, Meta's Financial Products and the Legacy Credit Card
Accounts, pursuant to the terms of this Agreement (including the economics of
the Program as described in Section 2.3(a) (Program Economics)) as if this
Agreement were still in effect, until such time as EFS directs Meta to cease
offering Meta's Financial Products, provided that if EFS directs Meta to cease
offering Emerald Cards or Refund Transfers, Meta may elect to cease offering
Refund Advances or Emerald Advances; and
(ii)    EFS may commence offering financial products of the Nominated Purchaser,
notwithstanding Section 5.2 (EFS to Offer Meta's Financial Products), as long as
EFS does not materially impair Meta's ability to collect payments on Refund
Advances or Emerald Advances.
(b)    Except as specifically set forth in this Agreement or the agreed upon
plan for wind‑down or transition, each Party will bear its own costs associated
with the transfer of the Purchased Meta Accounts to the Nominated Purchaser.
Notwithstanding the foregoing, if a Party terminates this Agreement due to an
Event of Default by the other Party as described in Article 12 (Events of
Default), the defaulting Party will compensate the terminating Party for all of
its out of pocket costs and expenses reasonably incurred by the terminating
Party in connection with the wind‑down or transition activities described in
this Article 14.
(c)    If EFS delivers the Exercise Notice, Meta, EFS and the Nominated
Purchaser will work together to assign or transfer to the Nominated Purchaser
the ABA routing numbers, bank identification numbers, or interbank card
association numbers range applicable to the Financial Products and the Legacy
Credit Card Accounts (to the extent permissible by the Payment Networks) and the
account numbers relating to the Financial Products and the Legacy Credit Card
Accounts. The purchase and assumption agreement will include a covenant that
Meta will allow the Nominated Purchaser to use existing card stock for a
reasonable period of time, but not to exceed six (6) months, after the
consummation of the transfer of the Purchased Meta Accounts unless otherwise
prohibited by Payment Network Rules.

Section 14.6    Wind-Down. If EFS (i) provided Meta a No Interest Notice, (ii)
failed to timely exercise the EFS Purchase Option, (iii) exercised the EFS
Purchase Option,  but the purchase and assumption transaction failed to close
within the time specified in Section 14.4(a) (Purchase and Assumption Agreement;
Regulatory Approvals), or (iv) exercised the EFS Purchase Option as to less than
all of the Accounts, then as promptly as reasonably practicable after the first
to occur of (i), (ii),  (iii) or (iv) above, Meta and EFS will wind down the
remaining Accounts and terminate the Program. During the wind down period
consistent with Section 14.5 (Duties After Termination), the Parties will act in
good faith and will reasonably cooperate with each other to end the Program


45

--------------------------------------------------------------------------------





in a commercially reasonable and efficient manner, with the least disruption to
Program Customers as possible. The Parties will use commercially reasonable
efforts to complete the wind-down of the Program within one (1) year after the
Termination Date.

Section 14.7    Program Customer Data. During and after the wind down period,
Meta will strictly comply with the restrictions on use and disclosure of Program
Information set forth in Section 10.6 (Restrictions on Meta's Use and Disclosure
of Program Information). For the avoidance of doubt, Meta will not, directly or
indirectly, in any manner sell, assign, gift or otherwise transfer, or allow any
third party to benefit from, any Program Information, except to the Nominated
Purchaser pursuant to this Article 14.

Section 14.8    Communication with Accountholders. If this Agreement expires in
accordance with its terms or is terminated early for any reason, except as
required by Applicable Law or Payment Network Rules, the Parties will mutually
agree upon all communications with Accountholders regarding the termination of
this Agreement. If Meta is required by Applicable Law or Payment Network Rules
to communicate with Accountholders, then EFS may review and approve (which
approval will not be unreasonably withheld) such communication prior to Meta
distributing such communication to Accountholders.

ARTICLE 15
INDEMNIFICATION

Section 15.1    Indemnification of Meta by EFS. EFS, at its expense, will
protect, indemnify, defend and hold harmless Meta, its Affiliates, and their
respective directors, officers, employees, agents, representatives and permitted
assigns (collectively, "Meta Indemnified Parties"), from and against any and all
Losses suffered or incurred by any Meta Indemnified Party, either directly or as
a result of any third-party Claim, to the extent such Losses arise out of or
result from:
(a)    any negligent, willful or fraudulent act or omission on the part of EFS,
its Affiliates, or any EFS Service Provider, or any of their respective
directors, officers, employees, agents, or representatives, in connection with
the Program;
(b)    any breach by EFS or its Affiliates of any representation, warranty,
covenant or other provision of this Agreement or any other Program Contract;
(c)    the failure of EFS or its Affiliates, or any of their respective
directors, officers, employees, agents, or representatives, to comply with
Applicable Law in connection with the Program or the failure of the Marketing
Materials to comply with Applicable Law;
(d)    a Data Breach of EFS, its Affiliates or any EFS Service Provider; or
(e)    tax and other products or services offered by or through EFS or its
Affiliates for which Meta is not the provider of the product or service,
including Tax Identity Shield, Peace of Mind, and Refund Bonus;
provided, however, that EFS will have no obligation to indemnify any Meta
Indemnified Party under this Section 15.1 against any Losses to the extent that
such Losses result from any act, omission


46

--------------------------------------------------------------------------------





or conduct of a Meta Indemnified Party or Meta Service Provider described in
Section 15.2 (Indemnification of EFS by Meta).

Section 15.2    Indemnification of EFS by Meta. Meta, at its expense, will
protect, indemnify, defend and hold harmless EFS, EFS's Affiliates, and their
respective directors, officers, employees, agents, representatives and permitted
assigns (collectively, "EFS Indemnified Parties"), from and against any and all
Losses suffered or incurred by any EFS Indemnified Party, either directly or as
a result of any third-party Claim, to the extent such Losses arise out of or
result from:
(a)    any negligent, willful or fraudulent act or omission on the part of Meta,
its Affiliates, or any Meta Service Provider, or any of their respective
directors, officers. employees, agents, or representatives, in connection with
the Program;
(b)    any breach by Meta or its Affiliates of any representation, warranty,
covenant or other provision of this Agreement or any other Program Contract;
(c)    the failure of Meta or its Affiliates, or any of their respective
directors, officers, employees, agents, or representatives, to comply with
Applicable Law or any applicable Payment Network Rule in connection with the
Program;
(d)    a Data Breach of Meta, its Affiliates or any Meta Service Provider; or
(e)    other financial products and services offered by or through Meta or its
Affiliates and not covered by this Agreement;
provided, however, that Meta will have no obligation to indemnify any EFS
Indemnified Party under this Section 15.2 against any Losses to the extent that
such Losses result from any act, omission or conduct of an EFS Indemnified Party
or EFS Service Provider described in Section 15.1 (Indemnification of Meta by
EFS).

Section 15.3    Prompt Notification; Control of Defense.
(a)    If any Person receives notice of any third-party Claim for which
indemnification may be available to it under this Agreement (each an
"Indemnified Party"), the Indemnified Party will promptly notify the other Party
from whom indemnification may be due (the "Indemnifying Party") in writing of
the Claim, including, if such amount is reasonably calculable, the amount or
estimate of the amount of potential liability arising from it. The Indemnified
Party will use commercially reasonable efforts to provide notice to the
Indemnifying Party no later than five (5) days after receipt of service of
process by the Indemnified Party if a suit or action has commenced for which
indemnification may be available under this Article 15, or thirty (30) days
after receipt of notice under all other circumstances; provided, however, that
the failure to give such notice will not relieve the Indemnifying Party of its
obligation to indemnify except to the extent the Indemnifying Party is
materially prejudiced by such failure.


47

--------------------------------------------------------------------------------





(b)    If, with respect to any Claim, more than one EFS Indemnified Party is the
Indemnified Party, then the exercise of the indemnification-related consent,
control and other rights set forth in this Article 15 as they relate to the EFS
Indemnified Parties will be exercised by EFS.
(c)    If with respect to any Claim more than one Meta Indemnified Party is the
Indemnified Party, then the exercise of the indemnification-related consent,
control and other rights set forth in this Article 15 as they relate to the Meta
Indemnified Parties will be exercised by Meta.

Section 15.4    Cooperation. The Indemnified Party will make available to the
Indemnifying Party and its counsel and advisers all books and records reasonably
requested relating to any third-party Claim. The Indemnified Party will render
to the Indemnifying Party commercially reasonable assistance as may be required
to ensure prompt and adequate defense of any third-party Claim.

Section 15.5    Right to Defend Claims; Coordination of Defense.
(a)    Subject to Section 15.6 (Settlement of Claims), the Indemnifying Party
will have the right to defend any third-party Claim at its expense and in the
name of the Indemnified Party and will select the counsel for the defense of
such third-party Claim as approved by the Indemnified Party, which approval will
not be unreasonably withheld. The Indemnified Party will reasonably cooperate
with the Indemnifying Party in the conduct of the defense against such
third-party Claim. The Indemnified Party may participate, at its own expense, in
such defense and in any settlement discussions directly or through counsel of
its choice on a monitoring, non-controlling basis, or at the Indemnifying
Party's expense and with full control if the Indemnifying Party does not fulfill
its obligations to appoint counsel to defend the Indemnified Party which is
reasonably satisfactory to the Indemnified Party within a reasonable time after
the Indemnifying Party has received written notice of such third-party Claim
from the Indemnified Party. The Parties agree to cooperate in good faith to
coordinate the defense of any third-party Claim that may give rise to
indemnification obligations of more than one Indemnifying Party or that may
include allegations that are not subject to indemnification.
(b)    Notwithstanding the foregoing, the Indemnifying Party will not have the
right to defend any such third-party Claim on behalf of the Indemnified Party
if:
(i)    it contests (in whole or in part) its indemnification obligations (but
not if it contests only its share of the indemnification obligations);
(ii)    it fails to employ counsel approved by the Indemnified Party to assume
the defense of such third-party Claim or refuses to replace such counsel upon
the Indemnified Party's reasonable request;
(iii)    the Indemnified Party reasonably determines that there are issues which
could raise possible conflicts of interest between the Indemnifying Party and


48

--------------------------------------------------------------------------------





the Indemnified Party or that the Indemnified Party has Claims or defenses that
are separate from or in addition to the Claims or defenses of the Indemnifying
Party;
(iv)    such third-party Claim seeks an injunction, a temporary restraining
order, cease and desist order, or emergency and time sensitive equitable relief
against the Indemnified Party; or
(v)    the Indemnified Party has notified the Indemnifying Party in writing of a
Claim, and within thirty (30) days from the Indemnifying Party's receipt of such
written notice the Indemnifying Party has not provided notice that it will
defend the Claim or requested additional time from the Indemnified Party.
In each such case described in clauses (i) – (v) above, the Indemnified Party
will have the right to direct the defense of the third-party Claim and retain
its own counsel, and the Indemnifying Party will pay the cost of such defense,
including reasonable attorneys' fees and expenses.

Section 15.6    Settlement of Claims.
(a)    An Indemnifying Party will not be liable for any settlement of a
third-party Claim made without its written consent (which consent will not be
unreasonably withheld). If a Claim is settled with such consent or if there is a
judgment against an Indemnified Party, then the Indemnifying Party will
indemnify the Indemnified Party from and against any Losses by reason of such
settlement or judgment to the extent required by Section 15.1 (Indemnification
of Meta by EFS) or Section 15.2 (Indemnification of EFS by Meta), as applicable.
(b)    If the Indemnifying Party assumes the defense of any third-party Claim,
it will be entitled to settle such Claim (i) with the consent of the Indemnified
Party (which consent will not be unreasonably withheld) or, (ii) without the
consent of such Indemnified Party, if such settlement provides for an
unconditional, irrevocable release of the Indemnified Party by the other parties
to such settlement, and such settlement and release does not include any
admission of fault, culpability or a failure to act by or on behalf of such
Indemnified Party, cannot reasonably be expected to result in an adverse action
against the Indemnified Party by any Governmental Authority, and does not
contractually obligate the Indemnified Party to take any action or refrain from
taking any action in the future.
(c)    In addition to the amount paid or payable by an Indemnified Party as a
result of the settlement of a Claim, the Indemnifying Party will pay any legal
or other expenses reasonably incurred by the Indemnified Party in connection
with investigating or defending any such Claim, except where the Indemnified
Party is required to bear such expenses pursuant to this Article 15. The
Indemnifying Party will pay such expense as and when incurred, at the request of
the Indemnified Party.

Section 15.7    Subrogation. The Indemnifying Party will be subrogated to any
counterclaims, claims in recoupment, or similar rights of the Indemnified Party
as against any other


49

--------------------------------------------------------------------------------





Person to the extent it directly relates to any third-party Claim against the
Indemnified Party for which the Indemnifying Party has paid indemnification
under this Article 15, but only to the extent of any amount which the
Indemnifying Party has paid or is liable to pay in satisfaction or settlement of
such Claim. The Indemnified Party will reasonably cooperate with the
Indemnifying Party, at the Indemnifying Party's expense, in the assertion by the
Indemnifying Party of any counterclaims, claims in recoupment and similar rights
against the third-party claimant.

Section 15.8    Indemnification Payments.
(a)    An Indemnifying Party will not be liable in respect of any
indemnification obligations under this Agreement until the cumulative aggregate
amount of Losses exceed Fifty Thousand Dollars ($50,000) ("Indemnification
Threshold Amount"); provided, however, that once the Indemnification Threshold
Amount has been exceeded, the Indemnified Party will be entitled to recover the
Indemnification Threshold Amount and any additional amounts owed pursuant to
this Article 15.
(b)    The Indemnifying Party will promptly pay amounts owing under this Article
15 upon written demand from the Indemnified Party for indemnification payments
due under this Article 15.

Section 15.9    Apportionment of Costs. The Parties recognize and acknowledge
that third-party Claims may be made as part of an action, suit, investigation or
proceeding that may give rise to the indemnification obligations of more than
one Party as set forth in Section 15.1 (Indemnification of Meta by EFS) and
Section 15.2 (Indemnification of EFS by Meta), or that may include allegations
that are not subject to indemnification. The Parties agree that they will
cooperate in good faith to fairly apportion the Losses relating to such
third-party Claims. Losses incurred in defending third-party Claims will be
apportioned to the respective Party or Parties that have responsibility for
indemnification for the third-party Claim as set forth in Section 15.1
(Indemnification of Meta by EFS) and Section 15.2 (Indemnification of EFS by
Meta), but only to the extent that those Losses directly arise from such
third-party Claim.

Section 15.10    Limitation of Liability for Refund Advance. Except in the case
of gross negligence, willful misconduct, or actual fraud, no Party will be
liable to another Party under this Agreement for any indirect, consequential,
incidental, special, punitive, or exemplary damages, or lost profits if those
indirect, consequential, incidental, special, punitive, or exemplary damages, or
lost profits arose with respect to the Refund Advance product, whether in
contract, tort (whether in negligence or strict liability) or other legal or
equitable theory, regardless of whether such Party knew or should have known of
the possibility of such damages. For the avoidance of doubt, any and all amounts
awarded by a court or agreed to in settlement in connection with a Party's
indemnification obligations hereunder will be deemed direct damages.

ARTICLE 16
GOVERNING LAW; DISPUTE RESOLUTION;
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION

Section 16.1    Governing Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity and performance, will be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflict of law provisions. The Parties agree the
Financial Products and the Legacy Credit Card Accounts will be governed by
federal law, and to the extent state law applies and is not preempted by federal
law, the laws of the State of South Dakota.

Section 16.2    Dispute Resolution. In the event of any dispute, controversy, or
claim between the Parties arising out of or relating to this Agreement or the
making, construction, interpretation, performance, breach, termination,
enforceability or validity thereof (a "Dispute"), the Party raising such Dispute
will promptly provide notice to the other Party. The failure of a Party to
promptly provide notice of a Dispute does not waive any rights of such Party
with respect to such Dispute (except to the extent of harm caused by the failure
to give prompt notice). The Parties will cooperate and attempt in good faith to
resolve any Dispute promptly by negotiating between Persons


50

--------------------------------------------------------------------------------





who have the authority to settle the Dispute prior to resorting to litigation.
The Parties may, but are not required to, choose to engage in a non-binding
mediation process. If the matter is not resolved within fifteen (15) days
following a Party's notice of a Dispute to the other Party, the Party may
proceed to litigation. Notwithstanding the foregoing, nothing in this Agreement
prevents a Party from seeking immediate injunctive relief from a court as
provided in Section 16.4 (Consent to Jurisdiction). Except as expressly set
forth herein, nothing in this Section 16.2 will limit a Party's right to give
notice of termination or otherwise pursue its right to terminate this Agreement
or pursue any other rights set forth in this Agreement.

Section 16.3    Waiver of Jury Trial. ALL PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM BETWEEN THE PARTIES CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT, ANY RELATED DOCUMENT OR UNDER ANY OTHER DOCUMENT OR AGREEMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP
BETWEEN THE PARTIES EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT
ANY SUCH ACTION, SUIT, PROCEEDING OR COUNTERCLAIM WILL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT.

Section 16.4    Consent to Jurisdiction. Except as otherwise expressly provided
in this Agreement, any suit, action or proceeding seeking to enforce any
provision of, or based on any disagreement arising between the Parties out of or
in connection with, this Agreement or the transactions contemplated hereby will
be (a) if the suit, action or proceeding is brought by Meta, in the United
States District Court for the Western District of Missouri, located in the City
of Kansas City, or as to those lawsuits to which the Federal Courts of the
United States lack subject matter jurisdiction, before a state court located in
the State of Missouri in the City of Kansas City or, (b) if the suit, action or
proceeding is brought by EFS, in the United States District Court for the
District of South Dakota, located in the City of Sioux Falls, or as to those
lawsuits to which the Federal Courts of the United States lack subject matter
jurisdiction, before a state court located in the State of South Dakota in the
City of Sioux Falls. Each of the Parties hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom). Each Party in
any such suit, action or proceeding irrevocably waives, to the fullest extent
permitted by Applicable Law, any objection which it may now or hereafter have to
the laying of venue in any such court or that any such court is an inconvenient
forum. Process may be served on any Party anywhere in the world, whether within
or without the jurisdiction of any such court.

ARTICLE 17
MISCELLANEOUS

Section 17.1    Public Announcements; SEC Filings and Other Disclosures.
(a)    The Parties will work together in good faith to coordinate all public
disclosures regarding the Program or that specifically refer to the other Party
by name, including press releases and SEC filings.


51

--------------------------------------------------------------------------------





(b)    To the extent permitted by Applicable Law, each Party will provide the
other Party with advance notice and copies of all relevant portions of its
filings or disclosures with a Governmental Authority, including (i) regulatory
filings, and (ii) public disclosures under applicable securities laws that
reference the Program or that mention the other Party's name, prior to the
public disclosure or filing thereof. The Party receiving such notice will have
the opportunity to review with its counsel and provide comments to the Party
making such disclosures and filings prior to the information being publicly
disclosed or filed. The Party making such disclosures will in good faith discuss
and consider the other Party's comments and consider incorporating such comments
into its regulatory filings and other public disclosures required by applicable
securities laws prior to their filing or public disclosure; provided that,
notwithstanding anything in this Agreement to the contrary, a Party will at all
times control and be responsible for the content and timing of its securities
law filings and public disclosures and be permitted to make any disclosures that
it reasonably believes are required under Applicable Law. If reasonably
requested by the other Party, the disclosing Party will take commercially
reasonable efforts to limit any such filings or disclosures filed with or
submitted to a Governmental Authority by obtaining confidential treatment,
redaction or other means. No filing or submission made in compliance with this
Section 17.1 will be deemed to violate Article 10 (Confidentiality).
(c)    To the extent not already covered by the above paragraph (b), each Party
will (i) provide the other Party with advance notice and copies of all relevant
portions of any press releases or public announcements regarding the Program,
this Agreement, or any of the other Program Contracts, or that mention the other
Party's name; and (ii) obtain the prior consent of the other Party prior to the
public release thereof.
(d)    Nothing contained in this Section 17.1 is intended to prevent any Party
from (i) publicly discussing general plans, forecasts or other materials that do
not specifically reference the Program or the other Party, or (ii) issuing press
releases, announcements, similar materials or communications or making other
statements consistent with content previously shared with the other Party
pursuant to this Section 17.1 or otherwise in the public domain (other than as a
result of a violation of this Section 17.1 by the Party desiring to make the
disclosure).

Section 17.2    Force Majeure.
(a)    If the performance by a Party of its obligations under this Agreement is
delayed or prevented (in whole or in part) by acts of God, third-party cyber,
information technology or network attacks, fire, floods, storms, explosions,
accidents, epidemics, war, civil disorder, strikes, terrorism, nuclear or
biological disaster, riot, or any other similar event or cause not reasonably
within such Party's control, whether or not specifically mentioned herein (any
such event, a "Force Majeure Event"), such Party will be excused, discharged,
and released of performance to the extent such performance or obligation is so
delayed or prevented by the Force Majeure Event without liability of any kind.
The Party subject to a delay or prevention as contemplated herein will, as soon
as practicable and in all events within three (3) days following the occurrence
of a Force Majeure Event, notify the other


52

--------------------------------------------------------------------------------





Party of such Force Majeure Event, which notice will set forth: (i) the nature
of the Force Majeure Event; (ii) its expected effect(s) and duration; (iii) any
expected development which may further affect performance hereunder; and (iv)
the efforts undertaken or to be undertaken to cure such Force Majeure Event or
provide substitute performance.
(b)    If a Force Majeure Event with respect to Meta has occurred that
materially prevents or impedes Meta's performance hereunder and such Force
Majeure Event continues for a period of five (5) or more days during a Tax
Season (or more than thirty (30) days outside of a Tax Season), and EFS does not
terminate this Agreement pursuant to Section 13.2(b) (Force Majeure Event), then
the provisions of Section 5.2(a) (EFS to Offer Meta's Financial Products) will
not apply to EFS for the duration of the Term. For avoidance of doubt, the
rights afforded to EFS under this Section 17.2(b) do not extend to Force Majeure
Events suffered by the Processor that are cured within thirty (30) days.

Section 17.3    Severability. If any provision of this Agreement is held to be
invalid, void or unenforceable, the Parties will work in good faith to reform
such provision and all other provisions will remain valid and enforceable to the
extent permitted by law.

Section 17.4    Survival.
(a)    Termination of this Agreement will not affect the rights or obligations
of the Parties to this Agreement arising prior to the Termination Date
(including any payment obligation that accrues prior to the Termination Date,
but for which payment is due after the Termination Date).
(b)    The following provisions will survive the expiration or termination of
this Agreement: Article 1 (Definitions; Order of Precedence; Rules of
Interpretation), Article 8
(Intellectual Property), Article 10 (Confidentiality), Article 11 (Privacy and
Data Security), Article 14 (Transition Rights), Article 15 (Indemnification),
Article 16 (Governing Law; Dispute Resolution; Waiver of Jury Trial; Consent to
Jurisdiction), Article 17 (Miscellaneous), any other provision identified in the
survival section of any Product Schedule, and any other provision intended by
its terms to survive.

Section 17.5    Entire Agreement. The Purchase Agreement (if executed), this
Agreement, and the other Program Contracts constitute the entire agreement among
the Parties with respect to the Program and supersede all prior agreements and
understandings.

Section 17.6    Cumulative Remedies; Waivers. Except as otherwise expressly
provided herein, all remedies provided for in this Agreement are cumulative and
in addition to and not in lieu of any other remedies available to a Party,
whether at law, in equity, or otherwise. No release, discharge or waiver of any
provision hereof is enforceable against or binding upon a Party unless in
writing and executed by a duly authorized officer of such Party. Neither the
failure to insist upon strict performance of any of the agreements, terms,
covenants or conditions hereof, nor the acceptance of monies due hereunder with
knowledge of a breach of this Agreement, is a waiver of any rights or remedies
that a Party may have or a waiver of any subsequent breach or default in any of
such agreements, terms, covenants and conditions.

Section 17.7    Amendment. This Agreement may be amended or modified only by a
written instrument executed by each Party.

Section 17.8    No Third-Party Beneficiaries. Nothing in this Agreement is
intended or will be deemed to confer any rights or benefits upon any Person
other than the Parties or to make or render any such other Person a third-party
beneficiary of this Agreement.

Section 17.9    Interpretation. Each Party acknowledges that its legal counsel
participated in the drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the Parties and their respective counsel.
Accordingly, in interpreting this Agreement, no weight will be placed upon which
Party or its counsel drafted the provision being interpreted.

Section 17.10    Relationship of the Parties. This Agreement is not intended to
create, and does not create, a partnership relationship or joint venture among
the Parties.

Section 17.11    Binding Agreement; Assignment. This Agreement is binding on the
Parties and their respective successors and permitted assigns. No Party may
assign any rights or obligations under this Agreement without the prior written
consent of the other Party.

Section 17.12    Notice. All notices, consents, waivers or other communications
required or permitted under this Agreement must be in writing and will be deemed
effective upon personal delivery, upon email receipt (but only when acknowledged
as received by the other Party), or upon receipt when sent by a nationally
recognized overnight courier service which provides for tracking and receipt
upon delivery, addressed to the following business addresses or at such other
address or addresses as a Party may designate to the other in writing:


53

--------------------------------------------------------------------------------





If to EFS:
Emerald Financial Services, LLC
Attn: Jim Koger, Vice President
One H&R Block Way
Kansas City, MO 64105
Email: jkoger@hrblock.com


With copies to:
HRB Tax Group, Inc.
Attn: General Counsel
One H&R Block Way
Kansas City, MO 64105
Email: tom.gerke@hrblock.com


 
HRB Tax Group, Inc.
Attn: Walter Pirnot
One H&R Block Way
Kansas City, MO 64105
Email: wpirnot@hrblock.com
Stinson LLP
Attn: Mike Lochmann
1201 Walnut Street, Suite 2900
Kansas City, MO 64106
Email: mike.lochmann@stinson.com


If to Meta:
MetaBank, N.A.
Attn: Brad Hanson
5501 South Broadband Lane
Sioux Falls, SD 57108
Email: bhanson@metabank.com


With a copy to:
MetaBank, N.A.
Attn: General Counsel
5501 South Broadband Lane
Sioux Falls, SD 57108
Email: legalnotice@metabank.com




Section 17.13    Further Assurances. Each Party agrees to execute all such
further documents and instruments and to do all such further things as the other
Party may reasonably request in order to give effect and to consummate the
transactions contemplated hereby.

Section 17.14    Cooperation. Each Party covenants that it will use commercially
reasonable efforts to cooperate with the other Party in the operation of the
Program and in performing its obligations under this Agreement and the other
Program Contracts.

Section 17.15    Non-Waiver of Default. The failure of any of the Parties to
insist, in any one or more instances, on the performance of any terms or
conditions of this Agreement will not be construed as a waiver or relinquishment
of any rights granted hereunder or of the future performance of any such term or
condition, and the obligations of any non-performing Party with respect thereto
will continue in full force and effect.

Section 17.16    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.
(signature page follows)




54

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Program Management
Agreement as of the date of this Program Management Agreement.
EMERALD FINANCIAL SERVICES, LLC
By:      /s/ Jim Koger    
Name: Jim Koger
Title: Vice President


METABANK, N.A.
By:      /s/ Glen Herrick    
Name: Glen Herrick
Title: Executive Vice President and
Chief Financial Officer




S-1